Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 1

Exhibit 10.12

 

LEASE AGREEMENT

THIS LEASE AGREEMENT is made as of this 31st day of March, 2016, between
ARE-East River Science Park, LLC, a Delaware limited liability company
(“Landlord”), and Rocket Pharmaceuticals, Ltd., a Cayman Islands corporation
(“Tenant”).

BASIC LEASE PROVISIONS

Address:

430 East 29th Street, New York, New York, 10016.

Premises:

That portion of the Project, containing approximately 4,420 rentable square feet
(as determined by Landlord and accepted for all purposes by Tenant), in Suites
1010 and 1040 on the tenth (10th) floor in the 418,639 rentable square foot West
Tower (the “Building”) of The Alexandria Center for Life Science - New York City
(collectively, together with the underlying land, related site improvements and
the immediately adjacent East Tower, the “Project”), as shown on Exhibit A.

Shared Lab Area:

That portion of the Building on the tenth floor, as shown on Exhibit N.

Project:

The Alexandria Center for Life Science – New York City, including the Land, all
buildings (including the Building) and other improvements located (or to be
located) thereon and appurtenances thereto.

Base Rent:

$406,640.00 per annum, payable in advance in equal monthly installments of
$33,886.67.

Building:

The approximately 418,639 rentable square foot building known as the West Tower
of the Project (the "West Tower").

Building’s Share:

The proportionate share of the Project attributed to the Building is 57.53%.

Land:That certain real property more particularly described on Exhibit B.

Tenant’s Share:

1.056%.

Tenant's Share (SLA):

14.54%.

Security Deposit: $203,320.00.

Target Commencement Date:

On or prior to May 1, 2016.

Rent Commencement Date:  Commencement Date.

Rent Adjustment Percentage: 3.0%

Base Term:

Beginning on the Commencement Date and ending sixty-three (63) months from the
first day of the first full calendar month of the Term (as defined in Section 2)
hereof.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 2

Permitted Use:

Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

Address for Rent Payment via Regular Mail:

Address for Rent Payment via Overnight Courier:

P.O. Box 975383Dallas, TX 75397-5383 

 

 

Wire/ACH Payment Information:

JP Morgan Chase
Alexandria Real Estate Equities
Lockbox 975383 TX1-0006
14800 Frye RoadFort Worth, TX 76155

Bank Name:JPMorgan Chase Bank NA

Bank Address:201 N. Central Ave.Phoenix, AZ 85004
Account Name:ARE-East River, LLC
Account Number:790081186

Wire ABA Number:021000021

ACH ABA Number:122100024

 

 

Tenant’s Notice Address:

Landlord’s Notice Address:

Prior to Tenant’s occupancy:

 

Rocket Pharmaceuticals, Ltd.

250 West 55th Street, 16th FL, Suite A

New York, NY 10019

 

Upon Tenant’s occupancy:

 

Rocket Pharmaceuticals, Ltd.
430 East 29th Street, Suites 1010 and 1040
New York, NY 10016

385 East Colorado Blvd., Suite 299Pasadena, CA 91101
Attention: Corporate Secretary

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X]  EXHIBIT A - PREMISES DESCRIPTION

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[   ]  EXHIBIT C – INTENTIONALLY OMITTED

[X] EXHIBIT D - COMMENCEMENT DATE

[X]  EXHIBIT E - RULES AND REGULATIONS

[X]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

[   ]  EXHIBIT G – INTENTIONALLY OMITTED

[   ]  EXHIBIT H – INTENTIONALLY OMITTED

[X]  EXHIBIT I – SHARED LAB SYSTEMS

[X]  EXHIBIT J – ADDITIONAL INSUREDS

[   ]  EXHIBIT K – INTENTIONALLY OMITTED

[X]  EXHIBIT L – OPEN SPACE DESCRIPTION

[X]  EXHIBIT M – SUPERIOR INSTRUMENT EXCERPTS

[X]  EXHIBIT N - SHARED LAB AREA

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  Tenant shall also have a license, on a
non-exclusive basis in common with other tenants and users of the Project, to
use all of the Building’s public hallways, lobbies, fitness center, corridors
and passages and the Building’s public stairways as “Common Areas” from time to
time, in accordance with the Rules and Regulations applicable thereto and all
Legal Requirements; but “Common Areas” shall not include any area within the
Premises or any other leased or leasable area of the Project, and such access
and use shall be subject to the terms of the Superior Instruments (as defined in
Section 27).  Landlord reserves the right to modify, from time to time, the
Project, the Building, the Open Space and the Common Areas, provided that such

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 3

modifications do not materially adversely affect Tenant's use of the Premises
for the Permitted Use.  No vault or cellar is leased hereunder, anything to the
contrary indicated elsewhere in this Lease notwithstanding.  As used herein, the
term "Open Space" shall mean the portion of the Project that will be subject to
a permanent and perpetual public use and access easement, of a location and size
substantially as shown on Exhibit L, or otherwise in accordance with the
Declaration (Corrective) dated December 29, 2006 by ARE – East River Science
Park, LLC, recorded February 20, 2007 at CRFN 2007000094401, as the same may be
modified from time to time.

2.Delivery; Landlord’s Work; Acceptance of Premises; Commencement
Date.  Landlord shall use reasonable efforts to deliver the Premises to Tenant
on or before the Target Commencement Date, with Landlord’s Work, if any,
Substantially Completed (“Delivery” or “Deliver”). “Landlord’s Work” shall mean
the completion of the core and shell of the building and completion of the
Shared Lab Area and installation of the Shared Lab Systems (as hereinafter
defined) in substantial conformance with the Exhibits to this
Lease.  “Substantially Completed” and “Substantial Completion” shall mean the
completion of Landlord’s Work, subject only to punch list items which do not
materially impact Tenant’s use of the Premises.  Tenant shall be solely
responsible for ensuring that the Shared Lab Area, the Building and tenant
improvement designs and specifications are consistent with Tenant’s
requirements.  Tenant shall solely be responsible for all costs incurred by
Landlord to alter the Building as a result of Tenant’s requested changes, if
any, which changes shall be subject to approval by Landlord in its sole
discretion.  Landlord shall have no obligation to, and shall not, secure any
permits, approvals or entitlements related to Tenant’s specific use of the
Premises or Tenant’s business operations therein.  Except as set forth in this
Section 2, Landlord shall have no obligation to perform any work at the Project
in connection with preparing the Premises for, or accommodating, Tenant’s
occupancy. If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable, provided that Landlord shall remain obligated to
use its commercially reasonable efforts in accordance with the terms hereof to
Deliver the Premises.  Tenant expressly waives any right to rescind this Lease
under Section 223-a of the New York Real Property Law or under any present or
future statute of similar import then in force and further expressly waives the
right to recover any damages, direct or indirect, which may result from
Landlord’s failure to deliver possession of the Premises by the Target
Commencement Date or to grant access to certain portions of the Premises prior
to the Target Commencement Date as permitted hereunder.  Tenant agrees that the
provisions of this Section 2 are intended to constitute “an express provision to
the contrary” within the meaning of said Section 223-a.  Notwithstanding the
foregoing, in the event that Landlord is unable to deliver the Premises to
Tenant within 180 days after the Target Commencement Date, then Tenant shall
have the right to cancel this Lease, on thirty (30) days written notice, which
shall be effective unless Landlord delivers the Premises before the expiration
of such 30-day notice period. In the event that Tenant so terminates this Lease,
Tenant shall receive a refund of any monies paid or tendered to Landlord.

(a)The “Commencement Date” shall be the earliest of:  (i) the date Landlord
Delivers the Premises to Tenant; (ii) the date Landlord could have Delivered the
Premises but for Tenant Delays; and (iii) the date Tenant conducts any regular
business in the Premises or any part thereof. Upon request of Landlord, and upon
the happening of any of the foregoing events, Tenant shall execute and deliver a
written acknowledgment of the Commencement Date and the expiration date of the
Term when such are established in the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.  The “Term” of this Lease shall be the Base Term,
as defined above in the Basic Lease Provisions.

(b)Tenant shall accept the Premises in their "AS-IS" condition as of the
Commencement Date, and, other than Landlord’s Work, Landlord shall have no
obligation for any defects in the Premises, to perform any work or make any
installations in order to prepare the Premises for Tenant’s occupancy. Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken.  Any occupancy of the

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 4

Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, including the obligation to pay Rent.

(c)Tenant agrees and acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of all or any portion of the Premises, the Building or the Project, and/or the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business, and Tenant waives any implied warranty that the Premises, the
Building or the Project are suitable for the Permitted Use.  No rights,
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth in this Lease.  This Lease constitutes the complete
agreement of Landlord and Tenant with respect to the subject matter hereof and
supersedes any and all prior representations, inducements, promises, agreements,
understandings and negotiations which are not contained herein.  Landlord in
executing this Lease does so in reliance upon Tenant’s representations,
warranties, acknowledgments and agreements contained herein.

3.Rent.

(a)Base Rent.  The first month’s Base Rent and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord.  Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing.  Payments of Base Rent for any fractional calendar month
shall be prorated.  The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations.  Tenant shall have no right at any time to abate, reduce, or
set-off any Rent (as defined in Section 5) due hereunder except for any
abatement as may be expressly provided in this Lease.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) Tenant’s Share of “Operating
Expenses” (as defined in Section 5), (ii) administrative rent for property
management services in the amount of 3.00% of the Base Rent (determined without
regard to any rent abatement that may be applicable) (“Administrative Rent”) and
(iii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date.  Base Rent, as so adjusted, shall thereafter be due as provided
herein.  Base Rent adjustments for any fractional calendar month or any portion
of a calendar year shall be prorated based on the number of days in the
respective month or year which fall within the Term.  Notwithstanding anything
to the contrary contained in this Lease, but provided Tenant is not in Default
hereunder, Landlord hereby grants Tenant an abatement of the Base Rent payable
during the period beginning on the Commencement Date and ending three (3) months
after the Commencement Date (“Base Rent Abatement”).  For the avoidance of
doubt, if the Commencement Date occurs on the first day of a month, the Base
Rent Abatement will be measured from that date.  If the Commencement Date occurs
on a day other than the first day of a month, the Base Rent Abatement will be
measured from the first day of the following month, and Base Rent shall be
payable on a prorated basis for the portion of the month in which the
Commencement Date occurs.  Except as provided in the preceding sentences, Tenant
shall pay the full amount of Base Rent due in accordance with the provisions of
this Lease.  The Administrative Rent set forth in Section 3(b) above and the
Operating Expenses set forth in Section 5 below shall not be abated and shall be
based on the amount of Base Rent

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 5

that would have been payable without regard to the Base Rent Abatement. 
Notwithstanding anything to the contrary in this Section 4, the adjustment in
the Base Rent as set forth in this Section 4 shall be based on the full and
unabated amount of Base Rent payable for the first 12 month period from and
after the Commencement Date.

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year.  During each month of the Term, on the same date that Base
Rent is due, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate.  Payments for any fractional calendar month or any
portion of a calendar year shall be prorated based on the number of days in the
respective month or year which fall within the Term.

(a)The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, Taxes (as defined in
Section 9), all Building and project related costs in connection with the shell
and core of the Building, site improvements, transportation, maintenance, common
area utilities, taxes, real estate taxes or PILOT payments (as defined in
Section 9), insurance and capital repairs and improvements amortized (with
interest at the Default Rate) over the lesser of 7 years and the useful life of
such capital items), and the costs and expenses of maintaining, repairing,
replacing and operating the Shared Lab Area and the Shared Lab Systems (as such
terms are defined in Section 46), excluding only:

(i)the original construction costs of the Project and costs of correcting
defects in such original construction;

(ii)capital expenditures for expansion of the Project;

(iii)interest, principal payments of any Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured, and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;

(iv)depreciation of the Project (provided that the exclusion of depreciation
shall not preclude inclusion of amortization of capital improvements, which is
includable in Operating Expenses in accordance with the terms of this Lease);

(v)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(vi)legal and other expenses incurred in the negotiation or enforcement of
leases;

(vii)costs of completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work; in
each instance other than those ordinary building repairs and maintenance to
Building structures, windows and Building Systems;

(viii)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 6

(ix)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;

(x)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(xi)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(xii)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(xiii)penalties, fines or interest, and any professional or other expenses
related thereto, incurred as a result of Landlord’s inability or failure  to
make payment of Taxes and/or to file any tax or informational returns when due,
or from Landlord‘s failure to make any payment of Taxes required to be made by
Landlord hereunder before delinquency;

(xiv)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same materially exceeds the costs of such goods and/or services
rendered by unaffiliated third parties on a competitive basis;

(xv)costs of Landlord's charitable or political contributions, or of fine art
maintained at the Project;

(xvi)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(xvii)costs incurred in the sale or refinancing of the Project;

(xviii)subject to Section 9(a), net income taxes of Landlord or the owner of any
interest in the Project, franchise, capital stock, gift, estate or inheritance
taxes or any federal, state or local documentary taxes imposed against the
Project or any portion thereof or interest therein; and

(xix)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

(b)Within 120 days after the end of each calendar year (or such longer period as
may be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Tenant's Share of Operating Expenses
for such year.  If Tenant’s Share of actual Operating Expenses for such year
exceeds Tenant’s payments of Tenant's Share of Operating Expenses for such year,
then the excess shall be due and payable by Tenant as Rent

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 7

within 30 days after delivery of such Annual Statement to Tenant.  If Tenant's
payments of Operating Expenses for such year exceed Tenant's Share of actual
Operating Expenses for such year, then Landlord shall pay the excess to Tenant
within 30 days after delivery of such Annual Statement, except that after the
expiration, or earlier termination of the Term or if Tenant is delinquent in its
obligation to pay Rent, Landlord shall pay the excess to Tenant after deducting
all other amounts due Landlord. Expenses included in Shared Lab Expenses for
recovery from Tenant and/or other tenants under Paragraph 46(h)(i) of this Lease
shall not also be included in Operating Expenses to the extent that inclusion in
Operating Expenses would result in double recovery by Landlord.  Costs shall be
included in Operating Expenses even if Landlord may later recoup or recover some
or all of such costs from third-parties, including without limitation, under
insurance policies and indemnity agreements.  To the extent that any costs
included in Operating Expenses are later recouped or recovered, the net amount
of the recoupment or recovery shall be included as a credit to Operating
Expenses in the year of actual receipt by Landlord of the recoupment or
recovery.

(c)Each Annual Statement shall be final and binding upon Tenant unless Tenant,
within 30 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 30 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide such information as Landlord
reasonably determines to be responsive to Tenant’s questions (the “Expense
Information”).  If Tenant’s review of such Expense Information shows that the
payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  If Tenant’s
payments with respect to Operating Expenses for such calendar year were less
than Tenant’s Share of Operating Expenses for the calendar year, Tenant shall
pay the deficiency to Landlord within 30 days after delivery of such
statement.  Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.  Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Building had been 95%
occupied on average during such year, provided, however, that in no event shall
such computation under this sentence result in Landlord recovering more than
100% of the actual expenses incurred by Landlord. “Tenant’s Share” shall be the
percentage set forth in the Basic Lease Provisions as Tenant’s Share as
reasonably adjusted by Landlord.  Landlord may equitably increase Tenant’s Share
(or Tenant's Share of Operating Expenses, as the case may be) for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project that
includes the Premises or that varies with occupancy or use.  Base Rent,
Additional Rent (including Tenant’s Share of Operating Expenses) and other
amounts payable by Tenant to Landlord hereunder are collectively referred to
herein as “Rent.”

(d)In the event Tenant reviews the Expense Information, any and all materials
reviewed by or at Tenant’s request shall be deemed “Confidential Materials,” and
Tenant shall maintain all Confidential Materials in the strictest confidence and
not disclose any portion thereof to any third party without the express written
consent of Landlord.  Tenant shall (i) use the Confidential Materials solely for
the purpose of reviewing the accuracy of the Annual Statement, and for no other
purpose and (ii) with respect to its employees, officers and directors, (A)
allow the same to review the Confidential Materials strictly on a “need to know”
basis and (B) cause the same to abide by the terms of this Section, to the same
extent that Tenant is obligated to abide hereby, and shall be liable to Landlord
for any failure herein or breach hereof including any accidental or
non-intentional failure or breach.

6.Security Deposit.  Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 8

obligations hereunder in the amount set forth in the Basic Lease Provisions,
which Security Deposit shall be in the form of an unconditional and irrevocable
letter of credit (the “Letter of Credit”):  (i) in form and substance
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer notice that Landlord is entitled to draw thereunder, (iv) issued by
an FDIC-insured financial institution satisfactory to Landlord, and (v)
redeemable by presentation of a sight draft in the state of Landlord's
choice.  If Tenant does not provide Landlord with a substitute Letter of Credit
complying with all of the requirements hereof at least 30 days before the stated
expiration date of any then current Letter of Credit, Landlord shall have the
right to draw the full amount of the current Letter of Credit and hold the funds
drawn in cash without obligation for interest thereon as the Security
Deposit.  The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease.  The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default.  Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law.  Upon any such use of all or any portion of the
Security Deposit, Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to the amount set forth in the Basic Lease
Provisions or Tenant shall promptly provide Landlord with an amendment to the
Letter of Credit reflecting and ratifying Landlord’s draw thereunder and
Tenant’s subsequent restoration of the Letter of Credit to the original
amount.  Tenant hereby waives the provisions of any law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of Rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant.  Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings.  Upon
any such use of all or any portion of the Security Deposit, Tenant shall, within
5 days after demand from Landlord, restore the Security Deposit to its original
amount.  If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.  In the event the
issuer of the Letter of Credit experiences a downgrade of its debt rating below
“A-“ by Standard & Poors Rating Services, a division of The McGraw-Hill
Companies, Inc. ("S&P") or the equivalent rating by Moody’s Investor Services,
Inc. ("Moody’s") at any time during which Tenant is obligated to provide the
Letter of Credit, Landlord shall be entitled, in Landlord’s sole discretion, to
receive a replacement Letter of Credit from an issuing bank with a debt rating
of “AA” by S&P or the equivalent rating by Moody’s or better).

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord's obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant's right to the
return of the Security Deposit shall apply solely against Landlord's
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord's damages in case of Tenant's default.  Landlord's obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

Tenant covenants that it will not assign or encumber, or attempt to assign or
encumber, the Security Deposit.  Neither Landlord, nor its successors or
assigns, shall be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance.  It is agreed that the provisions of this
Section shall apply to every sale, transfer or assignment made of the security
to a new Landlord.  Tenant

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 9

shall pay and be liable for any and all fees arising from any transfer of the
Letter of Credit upon transfers of ownership of the Project, Building or
Premises.

7.Use.

(a)Tenant shall have 24 hours per day, 7 days per week access to its Premises,
the Building and the parking area, subject to restricted access due to Force
Majeure, necessary for repairs or emergency conditions, or arising due to Legal
Requirements.  Tenant shall use the Premises solely for the Permitted Use set
forth in the Basic Lease Provisions, and in compliance with all present and
future laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters, Insurance Services Office, or any similar
body, in each case, applicable to the Premises and the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”).  Tenant shall not occupy, use or operate the Premises, or allow
the Premises or any part thereof to be occupied, used or operated for any
unlawful purpose or in violation of any certificate of occupancy affecting the
Building and/or the Project or for any use that may constitute a nuisance,
public or private.  Tenant shall not permit any part of the Premises to be used
as a “place of public accommodation”, as defined in the ADA or any similar legal
requirement.  Tenant will use the Premises in a careful, safe and proper manner
and will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to any use that would damage the Premises or
obstruct or interfere with the rights of Landlord or other tenants or occupants
of the Project, including, without limitation, conducting or giving notice of
any auction, liquidation, or going out of business sale on the Premises.

(b)Immediately upon its discovery of any violation or breach of any Legal
Requirement, this Lease or any Superior Instrument, Tenant shall take all
necessary steps, legal and equitable, to compel the cure of such violation or
breach, including, if necessary, the removal from the Premises of any subtenants
or licensees using a portion of the Premises.

(c)Tenant will not use or permit the Premises to be used for any purpose or in
any manner that is prohibited under the Ground Lease (as defined in Section 27)
or that would void Tenant’s, Landlord’s or the Condominium Board’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.

(d)Tenant shall reimburse Landlord or the Condominium Board, as applicable,
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section 7 or otherwise caused by Tenant’s use and/or occupancy of the Premises.

(e)Tenant shall cause any equipment or machinery to be installed in the Premises
so as to reasonably prevent odors, sounds or vibrations from the Premises from
extending into Common Areas, or other space in the Project.  Tenant shall not
place any machinery or equipment weighing 500 pounds or more in or upon the
Premises or transport or move such items through the Common Areas of the Project
or in the Project elevators without the prior written consent of
Landlord.  Landlord reserves the right to prescribe the weight and position of
all safes, files, paper and book storage facilities, business machines and other
heavy equipment and installations.

(f)Tenant shall not, without the prior written consent of Landlord, use the
Premises in any manner which will require ventilation, air exchange, heating,
gas, steam, electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use, nor shall Tenant use the Premises in a manner
that results in

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 10

transmissions from the Premises at a frequency which interferes with any other
tenant’s use of any portion of the Building or the Project other than the
Premises.

(g)Tenant shall not use the Premises or any part thereof, or permit the Premises
or any part thereof to be used for the preparation, dispensing, consumption or
sale of food or beverages in any manner whatsoever, whether for "on" or "off"
premises consumption (other than the consumption of food by employees and
invitees of Tenant).

Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) or at Tenant’s expense (to the extent such Legal Requirement is
applicable solely by reason of Tenant’s, as compared to other tenants of the
Project, particular use of the Premises) make any alterations or modifications
to the Common Areas or the exterior of the Building that are required by Legal
Requirements, including the ADA.  Tenant, at its sole expense, shall make any
alterations or modifications to the interior of the Premises that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA).  Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal
Requirement.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the expiration or earlier termination of the
Term, (i) unless otherwise agreed in such written consent, such possession shall
be subject to immediate termination by Landlord at any time, or shall become a
tenant at sufferance upon the terms described hereinbelow, (ii) all of the other
terms and provisions of this Lease (including, without limitation, the
adjustment of Base Rent pursuant to Section 4 hereof) shall remain in full force
and effect (excluding any expansion or renewal option or other similar right or
option) during such holdover period, (iii) Tenant shall continue to pay Base
Rent in the amount payable upon the date of the expiration or earlier
termination of this Lease or such other amount as Landlord may indicate, in
Landlord’s sole and absolute discretion, in such written consent, and (iv) all
other payments shall continue under the terms of this Lease.  The parties
recognize and agree that the damage to Landlord resulting from any failure by
Tenant to timely surrender possession of the Premises as aforesaid will be
extremely substantial, will exceed the amount of the monthly installments of the
Base Rent and Rental theretofore payable hereunder, and will be impossible to
accurately measure.  Tenant therefore agrees that if Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Term without the express written consent of Landlord, then, in addition to any
other rights or remedies Landlord may have hereunder or at law, and without in
any manner limiting Landlord's right to demonstrate and collect any damages
suffered by Landlord and arising from Tenant's failure to surrender the Premises
as provided herein, (A) Tenant shall become a tenant at sufferance upon the
terms of this Lease except that the monthly rental shall be equal to 200% of the
greater of the Rent in effect during the last 30 days of the Term and the then
fair market rental value for the Premises, and (B) Tenant shall be responsible
for all damages suffered by Landlord resulting from or occasioned by Tenant’s
holding over, including consequential damages.  No holding over by Tenant,
whether with or without consent of Landlord, shall operate to extend this Lease
except as otherwise expressly provided, and this Section 8 shall not be
construed as consent for Tenant to retain possession of the
Premises.  Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease. The acceptance by Landlord of any such use and occupancy payment
by Tenant pursuant to this Section 8 shall in no event preclude Landlord from
commencing and prosecuting a holdover or summary eviction proceeding, and the
provisions of this Section 8 shall be deemed to be an “agreement expressly
providing otherwise” within the meaning of Section 232-c of the Real Property
Law of the State of New York and any successor or similar law of like
import.  Nothing contained in this Section

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 11

8 shall (i) imply any right of Tenant to remain in the Premises after the
expiration of the Term without the execution of a new lease, (ii) imply any
obligation of Landlord to grant a new lease or (iii) be construed to limit any
right or remedy that Landlord has against Tenant as a holdover tenant or
trespasser and no acceptance by Landlord of payments from Tenant after the
Expiration Date shall be deemed to be other than on account of the amount to be
paid by Tenant in accordance with the provisions of this Section 8.  The
provisions of this Section 8 shall survive the expiration or earlier termination
of this Lease.

9.Taxes.

(a)Landlord shall pay, as part of Operating Expenses, all taxes, levies, fees,
assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes:  (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project, or (vi) any taxes or assessments levied after the date of
this Lease in whole or in part for public benefits to the Project, including
without limitation any Business Improvement District (“BID”) tax increment
financing (“TIF”) or Commercial Rent Occupancy Tax (“CROT”) taxes and
assessments payable by Landlord and any and all other governmental and
quasi-governmental assessments) without taking into account any discount that
Landlord may receive by virtue of any early payment of Taxes.  Landlord may
contest by appropriate legal proceedings the amount, validity, or application of
any Taxes or liens securing Taxes.  Taxes shall include all payments in lieu of
taxes (“PILOT”) and other impositions and costs for which Landlord is
responsible under any Superior Lease (as defined in Section 27) including
without limitation under Articles 3 and 4 of the Ground Lease or under the IDA
Lease Documents (as defined in Section 27).  Taxes shall not take into account
any exemption which Landlord is entitled to under any governmental incentive
program for investment and/or employment creation where Landlord is the induced
party including without limitation the Industrial and Commercial Incentive
Program (“ICIP”) or under the IDA Lease Documents or Ground Lease or any other
governmental incentive program.  Taxes shall not include any net income taxes,
franchise, capital stock, gift, estate or inheritance taxes imposed on Landlord
or the owner of any interest in the Project or any federal, state or local
documentary taxes imposed against the Project or any portion thereof or interest
therein, except to the extent the same, however denominated, are imposed in
substitution for any Taxes payable hereunder as a result of any change in the
manner of taxation of the ownership or operation of real estate in which case
the same shall be deemed to be included within the definition of the term
"Taxes."  If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require.  Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant.  If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes.  Landlord’s determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error.  The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.  With respect to any tax year, all reasonable and
customary expenses, including attorneys' fees and disbursements, experts' and
other witnesses' fees, incurred in contesting the validity or amount of any
Taxes or in obtaining a refund of Taxes

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 12

shall be considered as part of the Taxes for such tax year.  Special
assessments, if any, shall be deemed paid in the maximum number of installments
allowed by the Governmental Authority having jurisdiction thereover,
notwithstanding that Landlord may elect to pay the same on a different
schedule.  If at any time the methods of taxation prevailing as of the date
hereof shall be altered so that in lieu of or as an express substitute for the
whole or any part of the Taxes, assessments, rents, rates, charges, levies or
impositions now assessed, levied or imposed upon all or any part of the Project
or any part thereof, there shall be assessed, levied or imposed (1) a tax,
assessment, levy, imposition or charge based on the income or rents received
therefrom, whether or not wholly or partially as a capital levy or otherwise, or
(2) a tax, assessment, levy, imposition or charge measured by or based in whole
or in part upon all or any part of the Project, or (3) a license fee measured by
the rents, or (4) any other tax, assessment, levy, imposition, charge or license
fee with respect to the Project, or any part thereof, however described or
imposed, then all such taxes, assessments, levies, impositions, charges or
license fees or the part thereof so measured or based shall be deemed to be
Taxes.

(b)Tenant hereby covenants and agrees to (i) pay any and all CROT taxes and
assessments payable by Landlord with respect to any rent due hereunder, (ii) pay
any and all New York City and New York state transfer taxes, sales taxes and any
and all other taxes payable by or on behalf of Tenant, as the same shall become
due or payable, and (iii) file all tax returns required to be filed in
connection with the foregoing.

10.Parking.  Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below), the terms and conditions of this Lease and the
exercise by Landlord of its rights hereunder, Tenant shall have the right, in
common with other tenants of the Project pro rata in accordance with the
rentable area of the Premises and the rentable areas of the Project occupied by
such other tenants, and subject to the payment by Tenant of Landlord’s customary
parking fees and charges, the payment of which constitutes Rent hereunder, to
park in those areas designated for non-reserved parking, subject in each case to
Landlord’s rules and regulations and subject to the rights of ingress and egress
of other tenants and their employees, agents and invitees to other areas of the
Project, provided, however, that Landlord shall have the right, without notice
in an emergency and otherwise for any reason upon not less than five (5) days’
written notice, to relocate all or part of the non-reserved or reserved parking
to other locations in the parking areas of the Project, and/or to suspend or
terminate the right to use any or all the parking spaces.  Landlord may allocate
parking spaces among Tenant and other tenants in the Project pro rata as
described above if Landlord determines that such parking facilities are becoming
crowded.  Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties, including other tenants of the Project.  If
applicable, Tenant shall comply with the Project’s transportation plans to be
created by Landlord under the guidelines set forth by the City of New York.

11.Utilities; Services; Refuse and Trash.

(a)

General.Landlord shall provide, subject to the terms of this Section 11, water,
electricity, heat, steam, air conditioning, ventilating, light, power,
telephone, sewer, and fire sprinklers to the extent the Project is plumbed for
such services (collectively, “Utilities”).  Landlord shall pay for (and shall
not include in Operating Expenses) all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon.  Tenant
acknowledges that Landlord is not the generator of Utilities and that Landlord's
obligation to deliver Utilities to the Premises pursuant to this Lease
consequently is subject to the provision of electrical energy and water service
to the Project, as applicable, by the respective utility company responsible for
delivering same to the Project.  Landlord shall have no liability for the
availability, capacity, quality, continuity or character of service of
Utilities, and no eviction or constructive eviction of Tenant, termination of
this Lease or abatement of Rent shall arise due to, nor shall Landlord have any
liability due to any loss, cost, claim, damage or expense arising from the
availability, capacity, quality, continuity or character of service of Utilities
or any interruption, deterioration or removal of any of the foregoing, except as
caused by Landlord’s willful misconduct.  Tenant

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 13

acknowledges that the capacity of such utilities available to the Premises is
part of the overall capacity of such utilities available to the Project for its
use on a non-exclusive basis in common with all other tenants at the
Project.  Tenant agrees to limit use of water and sewer with respect to Common
Areas to normal restroom use.

(b)Special Provisions Regarding Electricity.  

(i)In the event that any tax shall be imposed upon Landlord’s receipts from the
sale, use or resale of electrical energy or any other utility service to Tenant,
the pro rata share allocable to such service received by Tenant shall be passed
onto, included in the bill of, and paid by Tenant if and to the extent not
prohibited by applicable Legal Requirements.

(ii)Tenant shall enter into such modifications of this Lease as Landlord may
from time to time reasonably request in connection with any requirement of the
New York State Public Service Commission, or any successor thereto, or any
requirement of law pertaining to the supplying of electrical service or the
charges therefor under any provision of the Lease.  If because of any such
requirement, any provision of this Section cannot be given full effect, whether
with respect to any past period or any future period, the parties shall enter
into such modifications of the Lease setting forth substitute provisions,
consistent with such requirements, which, to the maximum extent possible,
achieve the intended purposes of the provisions of this Section which cannot be
given full effect.

(c)Refuse and Trash.  Landlord shall provide refuse and trash collection and
janitorial services at the Building for ordinary office refuse and rubbish and
cleaning, and the cost of such services shall be included in Operating
Expenses.  To the extent that the refuse and trash and/or cleaning needs
generated by Tenant exceeds the refuse and trash and/or cleaning needs
customarily generated by other tenants of the Building, Tenant shall pay to
Landlord the costs that Landlord reasonably incurs for such removal and/or
cleaning, within 10 days after rendition of bills therefor, as Additional
Rent.  In respect of refuse and trash other than ordinary office refuse and
rubbish (such as bio/medical waste, "wet trash" and construction debris, and
cleaning with respect thereto), at Landlord's option (i) Landlord shall provide
collection and janitorial services for such refuse and trash, and Tenant shall
pay to Landlord an amount equal to 105% of the Landlord’s cost therefor, within
10 days after rendition of bills therefor, as Additional Rent, or (ii) Tenant
shall contract directly with the third-party service provider (acceptable to
Landlord in its sole discretion) for the provision of such services and, in such
case, Tenant shall pay such service provider directly, prior to delinquency.  In
all cases, Tenant shall store and stage all its waste, refuse, trash and
recyclables within its Premises or in such enclosure areas as may be designated
by Landlord and shall keep the Premises in a neat and clean condition.  Tenant
shall not dispose of any refuse in the Common Areas, and if Tenant does so,
Tenant shall be liable for Landlord's reasonable charge for such
removal.  Tenant shall comply with all Legal Requirements, whether imposed on
Landlord or Tenant, regarding the collection, sorting, separation and recycling
of waste products, garbage, refuse and trash in the Premises and cleaning the
Premises.  Upon request by Landlord, Tenant shall sort and separate into
categories designated by Landlord and shall place in separate receptacles (as
may be designated by Landlord) all waste products, garbage, refuse and trash in
the Premises.

(d)Loading Dock and Freight Elevator.  Landlord shall provide, on a
non-exclusive, first-come, first-served basis, freight elevator service to the
floor on which the Premises are located and access to a loading dock adjacent to
such freight elevator for Tenant's deliveries in and out of the Premises in
connection with the Permitted Use.  Tenant's use of the freight elevator and the
loading dock shall be subject to the Superior Instruments, the Rules and
Regulations, Landlord's security requirements for the Building and/or the
Project, and the terms of this Lease.  Landlord shall have the right to change
the operation or manner of operation of any of the elevators in the Building
and/or to discontinue temporarily the use of any one or more cars in any of the
elevator banks provided that at all times there will be at least one passenger
elevator serving the Premises at all times (subject to such passenger elevator
not being in service due to repairs or alterations being made thereto).

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 14

12.Alterations and Tenant’s Property.

(a)Any alterations, additions, or improvements made to the Premises by or on
behalf of Tenant, including additional locks or bolts of any kind or nature upon
any doors or windows in the Premises, but excluding installation, removal or
realignment of furniture systems (other than removal of furniture systems owned
or paid for by Landlord) not involving any modifications to the structure of the
Building or connections (other than by ordinary plugs or jacks) to Building
Systems  (as defined in Section 13) (“Alterations”) shall be subject to
Landlord’s prior written consent, which may be given or withheld in Landlord’s
sole discretion if any such Alteration affects the structure of the Building or
Building Systems, or if Landlord deems that such proposed Alteration will
adversely affect Landlord's ability to re-lease the Premises, but which shall
otherwise not be unreasonably withheld or delayed. If Landlord approves any
Alterations, Landlord may impose such conditions on Tenant in connection with
the commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion.  Any request for approval
shall be in writing, delivered not less than 15 business days in advance of any
proposed construction, and accompanied by plans, specifications, bid proposals,
work contracts and such other information concerning the nature and cost of the
Alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying
materials.  Landlord’s right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to ensure that such plans and specifications or construction comply with
applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with any applicable insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to 10% of all charges incurred by Tenant or its contractors or
agents in connection with any Alteration to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision.  Before
Tenant begins any Alteration, Tenant shall post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall
reimburse Landlord and the Condominium Board for, and indemnify and hold
Landlord and the Condominium Board harmless from, any expense incurred by
Landlord and/or the Condominium Board, as applicable, by reason of faulty work
done by Tenant or its contractors, delays caused by such work, or inadequate
cleanup.

(b)In the event Tenant installs a security systems or additional locks, Tenant
shall supply Landlord with the necessary card(s) or key(s) and security codes to
permit entry in the event of an emergency endangering life or property.  

(c)Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers' compensation and other coverage
in amounts and from an insurance company satisfactory to Landlord protecting
Landlord and the Condominium Board against liability for personal injury or
property damage during construction.  Upon completion of any Alterations, Tenant
shall deliver to Landlord:  (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

(d)Other than (i) the items, if any, listed on Exhibit F attached hereto, (ii)
any items agreed by Landlord in writing to be included on Exhibit F in the
future, and (iii) any trade fixtures, machinery, equipment and other personal
property which may be removed without damage to the Premises, which damage shall
be repaired (including capping or terminating utility hook-ups behind walls) by
Tenant prior to the expiration or earlier termination of the Term (collectively,
“Tenant’s Property”), all property of any kind paid for by or on behalf of
Landlord, all Alterations, real property fixtures, built-in machinery and
equipment, built-in casework and cabinets and other similar additions and
improvements built into the Premises so as to become an integral part of the
Premises such as fume hoods which penetrate the roof or plenum area, built-in
cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm rooms,
deionized

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 15

water systems, glass washing equipment, autoclaves, chillers, built-in plumbing,
electrical and mechanical equipment and systems, and any power generator and
transfer switch (collectively, “Installations”) shall be and shall remain the
property of Landlord during the Term and following the expiration or earlier
termination of the Term, shall not be removed by Tenant at any time during the
Term and shall remain upon and be surrendered with the Premises as a part
thereof in accordance with Section 28 following the expiration or earlier
termination of this Lease; provided, however, that Landlord shall, at the time
its approval of such Installation is requested notify Tenant if it has elected
to cause Tenant to remove such Installation upon the expiration or earlier
termination of this Lease.  If Landlord so elects, Tenant shall remove such
Installation upon the expiration or earlier termination of this Lease and
restore any damage caused by or occasioned as a result of such removal,
including, when removing any of Tenant’s Property which was plumbed, wired or
otherwise connected to any of the Building Systems, capping off all such
connections behind the walls of the Premises and repairing any holes.  In the
event Tenant fails to remove any such Installation in accordance with the
foregoing sentence, Landlord may do so at Tenant’s expense.  During any such
restoration period that extends beyond the expiration or earlier termination of
the Term, Tenant shall pay Rent to Landlord as provided herein as if said space
were otherwise occupied by Tenant.

(e)No Alteration shall (i) affect the exterior walls, fascia or fenestration of
the Building or the demising walls of the Premises, (ii) affect any part of the
Project other than the Premises or require any alterations, installations,
improvements, additions or other physical changes to be performed in or made to
any portion of the Project other than the Premises, (iii) adversely affect any
service required to be furnished by Landlord to Tenant or to any other tenant or
occupant of the Project, (iv) adversely affect the functioning of any Building
System, and (v) affect or require an amendment to (other than to confirm
completion of the Alteration) the Certificate of Occupancy for the Premises or
for any other part of the Project.

(f)Tenant covenants and agrees that no security agreement, lien, lease,
conditional sales agreement, chattel mortgage or other title retention or
instrument of similar import (a "Security Agreement") shall be placed upon any
improvement made by Tenant which is affixed to the Premises.  In the event that
any of Tenant's Property are purchased or acquired by Tenant subject to a
Security Agreement, Tenant agrees that no Security Agreement or Uniform
Commercial Code filing statement shall be permitted to be filed against the
Premises, the Building or any other part of the Project.  If any such lien,
based on a Security Agreement or Uniform Commercial Code filing statement, is
filed against the Premises or any other part of the Project, Tenant shall,
within 20 business days following notice thereof from Landlord, cause such lien
or notice to be removed or discharged at Tenant's cost and expense.

(g)Tenant shall use its commercially reasonable and diligent efforts to perform
such Alterations and other work at such times and in such manner as shall
minimize any interference, disruption or disturbance from such performance.

(h)Tenant shall not, at any time prior to or during the Term, directly or
indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, in connection with any Alteration, if such employment
would interfere or cause any conflict with other contractors, mechanics or
laborers engaged in the construction, maintenance or operation of the Project by
Landlord, Tenant or others.  In the event of any such interference or conflict,
Tenant, upon demand of Landlord, shall cause all contractors, mechanics or
laborers causing such interference or conflict to leave the Building
immediately.

13.Landlord’s Repairs.  Landlord, as an Operating Expense, shall maintain all of
the structural and Building Systems (as defined below) in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s agents, servants, employees, invitees and contractors
(collectively, “Tenant Parties”) excluded.  Losses and damages caused by Tenant
or any Tenant Party shall be repaired by Landlord at Tenant’s sole cost and
expense.  Landlord reserves the right to stop Building Systems services when
necessary (i) by reason of accident or emergency, or (ii) for planned repairs,
alterations or improvements, which are, in the judgment of Landlord, desirable
or necessary to be made, until said repairs, alterations or improvements shall
have been completed.  Landlord shall have no

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 16

responsibility or liability for failure to supply Building Systems services
during any such period of interruption; provided, however, that Landlord shall,
except in case of emergency, make a commercially reasonable effort to give
Tenant 24 hours advance notice of any planned stoppage of Building Systems
services for routine maintenance, repairs, alterations or improvements.  Tenant
shall promptly give Landlord written notice of any repair required to be
effected by Landlord pursuant to this Section 13, after which Landlord shall
have a reasonable opportunity to effect such repair.  Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Tenant’s written
notice of the need for such repairs or maintenance.  Tenant waives its rights
under any state or local law to terminate this Lease or to make such repairs at
Landlord’s expense and agrees that the parties’ respective rights with respect
to such matters shall be solely as set forth herein.  Repairs required as the
result of fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.   As used herein, the term
"Building Systems" shall mean, collectively, the HVAC, plumbing, fire sprinkler,
elevators and all other building systems located outside of the Premises and
serving the Premises and other portions of the Project,

If at any time any windows of the Premises are temporarily closed or darkened
due to any Legal Requirement or by reason of repairs, maintenance, alterations,
or improvements to the Building, or any scaffolding or "sidewalk bridge" is
erected in front of the Building due to any Legal Requirement or by reason of
any repairs, maintenance, alterations to the Building or any property adjacent
to the Building, Landlord shall not be liable for any damage Tenant may sustain
thereby and Tenant shall not be entitled to any compensation therefor, nor
abatement or diminution of Base Rent or any other amount due under this Lease,
nor shall the same release Tenant from its obligations hereunder, in whole or in
part, by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant's business, or otherwise, nor impose any liability upon
Landlord or its agents.

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term.  Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure.  If Tenant fails to commence cure of such failure within 10
days of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant.  Subject to Sections 17 and 18, Tenant shall bear the
full uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.  Tenant shall not clean nor require, permit, suffer
or allow any window in the Premises to be cleaned from the outside in violation
of Section 202 of New York State Labor Law or any other applicable law, or of
the Rules of the Board of Standards and Appeals, or of any other Board or body
having or asserting jurisdiction.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant (other than for Landlord’s Work) within 10 days after the filing thereof,
at Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed for, materials furnished to, or
obligations incurred by Tenant.  Should Tenant fail to discharge any lien
described herein, Landlord shall have the right, but not the obligation, to pay
such claim or post a bond or otherwise provide security to eliminate the lien as
a claim against title to the Project and the cost thereof shall be immediately
due from Tenant as Additional Rent.  If Tenant shall lease or finance the
acquisition of office equipment, furnishings, or other personal property of a
removable nature utilized by Tenant in the operation of Tenant’s business,
Tenant covenants that any Security Agreement, and any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 17

creditor of Tenant, shall upon its face or by exhibit thereto indicate that such
Security Agreement or Financing Statement is applicable only to removable
personal property of Tenant located within the Premises.  Tenant shall cause to
be inserted in any such Security Agreement the following
provision:  "Notwithstanding anything to the contrary contained herein, this
lease, chattel mortgage, conditional sales agreement, title retention agreement
or security agreement shall not create or be filed as a lien against the land,
building and improvements comprising the real property in which the goods,
machinery, equipment, appliances or other personal property covered hereby are
to be located or installed"; and, in no event shall the address of the Project
be furnished on any such Financing Statement without qualifying language as to
applicability of the lien only to removable personal property, located in an
identified suite held by Tenant.

16.Indemnification.  Tenant shall indemnify, defend and hold harmless Landlord
and the Condominium Board, the entities (if any) comprising Landlord, each
affiliate or subsidiary of Landlord, and its and their partners, members,
shareholders, officers, directors, employees and agents, Lessors (including,
without limitation, the City and any administrator of the Ground Lease) and
Mortgagees (as defined in Section 27) (each individually and collectively the
“Landlord Indemnitees”) from and against any and all Claims against the Landlord
Indemnitees of whatever nature arising directly or indirectly from, or out of:
(a) any negligence or willful misconduct by, Tenant, its officers, members,
managers, directors, partners, contractors, licensees, agents, servants,
employees, invitees or visitors, sublessees and assigns (b) any accident,
injury, death or damage whatsoever caused to any Person or to the property of
any Person occurring within or about the Premises, (c) any accident, injury,
death or damage whatsoever caused to any Person or to the property of any Person
occurring outside of the Premises but anywhere within or about the Land, where
such accident, injury, death or damage is caused (or is claimed to have been
caused) by or otherwise involves an act or omission, or the negligence or
willful misconduct, of Tenant or Tenant's contractors, licensees, agents,
servants, employees, invitees or visitors and (d) any accident, injury, death or
damage whatsoever caused to any Person or to the property of any Person
occurring within or about the Premises, where such accident, injury, death or
damage is caused (or is claimed to have been caused) by or otherwise relates to
the use or occupancy of the Premises or a breach or default by Tenant in the
performance of any of its obligations hereunder, unless, in each case set forth
in clauses (a) through (d), caused solely by the willful misconduct or
negligence of Landlord.  This indemnity, defense and hold harmless agreement
shall include indemnification from and against any and all liability, fines,
suits, demands, costs and expenses of any kind or nature (including reasonable
attorneys' fees and disbursements) incurred in or in connection with any such
claim or proceeding brought thereon, and the defense thereof.

17.Insurance.

(a)Landlord shall maintain all risk property and, if applicable, sprinkler
damage insurance covering the full replacement cost of the Project or such
lesser coverage amount as Landlord may elect provided such coverage amount is
not less than 90% of such full replacement cost.  Landlord shall further procure
and maintain commercial general liability insurance with a single loss limit of
not less than $2,000,000 for bodily injury and property damage with respect to
the Project.  Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary, including, but not
limited to, flood, environmental hazard and earthquake, loss or failure of
building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not the same are
made a part of the Project.  All such insurance, including any deductible
associated therewith, shall be included as part of the Operating Expenses.  The
Project may be included in a blanket policy (in which case the cost of such
insurance allocable to the Project will be determined by Landlord and/or the
Condominium Board based upon the insurer’s cost calculations).  Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the
Premises.  Tenant (and, during the prosecution of any Alterations, its general
contractor, contractors and/or subcontractors), at its sole cost

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 18

and expense, shall maintain during the Term:  all risk property insurance
(including fire, extended coverage, vandalism, boiler and machinery (and
artificially generated electrical current), water and sprinkler damage, and
off-premises failure of power or other utility services) with 18 months of
business interruption and extra expense coverage, covering the full replacement
cost of all property and improvements installed or placed in the Premises by
Tenant at Tenant’s expense (including, without limitation, builder’s risk
coverage for all Alterations); workers’ compensation insurance with no less than
the minimum limits required by law; employer’s liability insurance with such
limits as required by law; comprehensive automobile liability insurance
(including automotive liability, including pollution coverage, from loading and
unloading) with combined bodily injury and property damage coverage limits, per
occurrence, of at least $1,000,000, but only in the event that Tenant owns,
leases or rents vehicles for use in or around the Project; and commercial
general liability insurance and umbrella liability, in each case, for minimum
combined bodily injury and property damage coverage limits totaling $2,000,000
per occurrence and $5,000,000 in the aggregate.  The commercial general
liability insurance policy shall name (i) Landlord, (ii) its officers, members,
shareholders, directors, employees, managers, agents, invitees, contractors,
subcontractors, general contractor (or construction manager, as applicable),
(iii) Alexandria Real Estate Equities, Inc., (iv) New York City Health and
Hospitals Corporation (and any other Ground Landlord (as defined in Section 27)
from time to time), (v) the City, (vi) the IDA (as defined in Section 27), (vii)
the New York City Economic Development Corporation (and any other Ground Lease
(as defined in Section 27) administrator/agent from time to time), and (viii)
the Condominium Board (collectively, “Landlord Parties”), as additional
insureds, the specific entities which are to be named are set forth in Exhibit J
hereto; insure on an occurrence and not a claims-made basis; be issued by
insurance companies which have a rating of not less than policyholder rating of
A and financial category rating of at least Class X in “Best’s Insurance Guide”;
shall not be cancelable for nonpayment of premium unless 30 days prior written
notice shall have been given to Landlord and the Condominium Board from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord and the Condominium Board
(any policy issued to Landlord or the Condominium Board providing duplicate or
similar coverage shall be deemed excess over Tenant’s policies).  Copies of such
policies (if requested by Landlord or the Condominium Board), or certificates of
insurance showing the limits of coverage required hereunder and showing Landlord
and the Condominium Board as an additional insured, along with reasonable
evidence of the payment of premiums for the applicable period, shall be
delivered to Landlord and the Condominium Board by Tenant upon commencement of
the Term and prior to or upon each renewal of said insurance.  Tenant’s policy
may be a “blanket policy” with an aggregate per location endorsement which
specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy.  Tenant shall, at least 5 business days
prior to the expiration of such policies, furnish Landlord and the Condominium
Board with renewal certificates.   In addition, upon receipt by Tenant of any
notice of cancellation or any other notice from the insurance carrier which may
adversely affect the coverage of the insureds under such policy of insurance,
Tenant shall promptly deliver to Landlord and the Condominium Board and any
other additional insured hereunder a copy of such notice.  If at any time Tenant
(or its general contractor, contractors and/or subcontractors) shall fail to
procure or maintain all insurance required to be carried by Tenant pursuant to
this Lease, Landlord or the Condominium Board may procure (but shall have no
obligation to procure) such insurance on behalf of Tenant (and its general
contractor, contractors and/or subcontractors) and the cost thereof shall be
payable by Tenant upon demand.  Such insurer(s) shall be selected by Tenant,
subject to Landlord's approval, not to be unreasonably withheld, conditioned or
delayed.

(b)In each instance where insurance is to name Landlord and the Condominium
Board as an additional insured, Tenant shall upon written request of Landlord
also designate and furnish certificates so evidencing Landlord and the
Condominium Board as additional insured to:  (i) any lender of Landlord or the
Condominium Board holding a security interest in the Project or any portion
thereof, (ii) the landlord under any lease wherein Landlord is tenant of the
real property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord or the Condominium Board to manage the Project.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 19

(c)The property insurance obtained by Landlord and Tenant shall include a waiver
of subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, members, managers, shareholders, partners, agents, representatives,
servants, guests, invitees, visitors and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  The Condominium
Board shall also be a Related Party of Landlord hereunder.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

(d)Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender or the Condominium Board and/or to bring
coverage limits to levels then being generally required of new tenants within
the Project.

(e)Tenant acknowledges that Landlord shall not carry insurance on, and shall not
be responsible for damage to, Tenant's Property or any Alterations, betterments
or improvements made by Tenant to the Premises.  Tenant agrees that Landlord
shall not be required to maintain insurance coverage with respect to the
portions of the Premises for which Tenant is required to maintain insurance in
accordance with the terms of this Lease.

18.Restoration.

(a)If, at any time during the Term, the Project or the Premises are damaged or
destroyed by a fire or other insured casualty, Landlord shall notify Tenant
within 60 days after discovery of such damage or destruction as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 12 months from the date that Landlord obtains all
required permits to perform the restoration (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction.  Unless
Landlord so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding any improvements
installed by Tenant or by Landlord and paid for by Tenant unless covered by the
insurance Landlord maintains as an Operating Expense hereunder, in which case
such improvements shall be included, to the extent of such insurance proceeds,
in Landlord’s restoration), subject to delays arising from the collection of
insurance proceeds, from Force Majeure events or as needed to obtain any
license, clearance or other authorization of any kind required to enter into and
restore the Premises issued by any Governmental Authority having jurisdiction
over the use, storage, handling, treatment, generation, release, disposal,
removal or remediation of Hazardous Materials (as defined in Section 30) in, on
or about the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Landlord may, in its sole and absolute
discretion, elect not to proceed with such repair and restoration, in which
event Landlord shall notify Tenant of its decision, and shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is the later of (i) 10 days after the date of such notice from
Landlord, and (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord or Tenant.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 20

(b)Tenant, at its expense, shall promptly perform, subject to delays arising
from the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or from obtaining Hazardous Materials Clearances, all repairs
or restoration not required to be done by Landlord and shall promptly re-enter
the Premises and commence doing business in accordance with this
Lease.  Notwithstanding the foregoing, Landlord may terminate this Lease if the
Premises are damaged during the last year of the Term and Landlord reasonably
estimates that it will take more than 2 months to repair such damage, or if
insurance proceeds are not available for such restoration.  Rent shall be abated
from the date, following the discovery of such damage or destruction, that all
required Hazardous Material Clearances are obtained until the repair and
restoration of the Premises is substantially completed, in the proportion which
the area of the Premises, if any, which is not usable by Tenant bears to the
total area of the Premises, unless Landlord provides Tenant with other space
during the period of repair that is suitable for the temporary conduct of
Tenant’s business.  Such abatement shall be the sole remedy of Tenant, and
except as provided in this Section 18, Tenant waives any right to terminate this
Lease by reason of damage or casualty loss.

(c)The provisions of this Lease, including this Section 18, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises, or any other portion of
the Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

(d)Tenant hereby expressly waives the provision of Section 227 of the Real
Property Law and agrees that the foregoing provisions of this Section 18 shall
govern and control in lieu thereof, this Section 18 being an express agreement.

(e)Landlord and Tenant acknowledge that Condominium Board has the responsibility
under the Condominium By-Laws for certain aspects of restoration.  In the event
that Condominium Board, not Landlord, is responsible, in part or in full, under
the Condominium Declaration for a restoration under this Section 18, the
fulfillment by the Condominium Board of such obligation of Landlord, in part or
in full, shall be deemed to constitute satisfaction by Landlord to the same
extent of the restoration obligations of Landlord hereunder.

19.Condemnation.  If the whole or any material part of the Premises, the
Building or the Project is taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would
in Landlord’s reasonable judgment, either prevent or materially interfere with
Tenant’s use of the Premises or materially interfere with or impair Landlord’s
ownership or operation of the Building or Project, then upon written notice by
Landlord this Lease shall terminate and Rent shall be apportioned as of said
date.  If part of the Premises shall be Taken, and this Lease is not terminated
as provided above, Landlord shall promptly restore the Premises and the Project
as nearly as is commercially reasonable under the circumstances to their
condition prior to such partial Taking and the rentable square footage of the
Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances.  Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award.  Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant.  Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 21

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due, including, without limitation, any penalties
or interest accrued thereon.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord or the Condominium Board shall receive a
notice of nonrenewal of any such insurance and Tenant shall fail to obtain
replacement insurance at least 20 days before the expiration, cancellation,
termination, or reduction of, or material change in, the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises.

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer
(including, without limitation, by operation of law) or attempt to transfer all
or any portion of Tenant’s interest in this Lease or the Premises except as
expressly permitted herein, or Tenant’s interest in this Lease shall be
attached, executed upon, or otherwise judicially seized and such action is not
released or dismissed within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 days after
any such lien is filed against the Premises.

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to observe, perform or comply with any
provision of this Lease other than those specifically referred to in this
Section 20, and, except as otherwise expressly provided herein, such failure
shall continue for a period of 10 days after written notice thereof from
Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 30 days from the date of Landlord’s
notice.  Notwithstanding the foregoing, if at the end of such 30-day period (i)
cure has not been completed due to outstanding governmental approvals,
governmental delay or administrative process and (ii) Tenant has completed or
otherwise effected all work, payments and other acts or aspects of cure which
are reasonably within the

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 22

control of Tenant to complete or effect but for such governmental action, then
the period for cure shall be further extended to the extent necessary, provided
that Tenant uses its diligent and continuous efforts to obtain such governmental
action, provided further, that Tenant gives Landlord written notice on or before
the expiration of said 30-day period of (i) Tenant’s completion of all such
steps other than those directly requiring the outstanding governmental action
required, (ii) the steps Tenant will take, and (iii) the time Tenant reasonably
expects will be needed to obtain the outstanding governmental action required.

21.Landlord's Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon (from the date such sums were paid or incurred, at the
annual rate (the “Default Rate”) equal to the Prime Rate + 4% (but in no event
less than 12% or more than the maximum rate permitted under applicable law))
shall be payable to Landlord on demand as additional Rent.  Nothing herein shall
be construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.  As used herein, the term "Prime
Rate" shall mean the highest prime rate (or base rate) reported in the Money
Rates column or section of The Wall Street Journal (Eastern Edition) published
from time to time, as the rate in effect for corporate loans at large U.S. money
center commercial banks (whether or not such rate has actually been charged by
any such bank).  If The Wall Street Journal ceases publication of the Prime
Rate, the "Prime Rate" shall mean the prime rate (or base rate) announced by
Citibank, N.A., New York, New York (whether or not such rate has actually been
charged by such bank).  If such bank discontinues the practice of announcing the
Prime Rate, the "Prime Rate" shall mean the highest rate charged by such bank on
short-term, unsecured loans to its most creditworthy large corporate borrowers.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant.  In addition to the late charge, Rent not paid when due and remaining
unpaid on the 5th day after it first became due shall bear interest at the
Default Rate from the date it first became due until paid.

(c)Remedies.  Upon and during the continuance of a Default, Landlord, at its
option, without further notice or demand to Tenant, shall have in addition to
all other rights and remedies provided in this Lease, at law or in equity, the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.  No cure, in whole or in part, of such Default by Tenant after
Landlord has taken any action (beyond giving Tenant notice of such Default) to
pursue any remedy provided for herein (including retaining counsel to file an
action or otherwise pursue any remedies) shall in any way affect Landlord’s
right to pursue such remedy or any other remedy provided Landlord herein or
under law or in equity, unless Landlord, in its sole discretion, elects to waive
such Default.

(i)This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 23

if the date specified in such notice were the date hereinbefore fixed for the
expiration of this Lease, and all right of Tenant hereunder shall expire and
terminate, and Tenant shall be liable as hereinafter in this Section 21(c)
provided.  If any such notice is given, Landlord shall have, on such date so
specified, the right of re-entry and possession of the Premises and the right to
remove all persons and property therefrom and to store such property in a
warehouse or elsewhere at the risk and expense, and for the account, of
Tenant.  Should Landlord elect to re-enter as herein provided or should Landlord
take possession pursuant to legal proceedings or pursuant to any notice provided
for by law, Landlord may from time to time re-let the Premises or any part
thereof for such term or terms and at such rental or rentals and upon such terms
and conditions as Landlord may deem advisable, with the right to make
commercially reasonable alterations in and repairs to the Premises.

(ii)In the event of any termination of this Lease as in this Section 21 provided
or as required or permitted by law or in equity, Tenant shall forthwith quit and
surrender the Premises to Landlord, and Landlord may, without further notice,
enter upon, re-enter, possess and repossess the same by summary proceedings,
ejectment or otherwise, and again have, repossess and enjoy the same as if this
Lease had not been made, and in any such event neither Tenant nor any person
claiming through or under Tenant by virtue of any law or an order of any court
shall be entitled to possession or to remain in possession of the
Premises.  Landlord, at its option, notwithstanding any other provision of this
Lease, shall be entitled to recover from Tenant, as and for liquidated damages,
the sum of;

(A)all Base Rent, Additional Rent and other amounts payable by Tenant hereunder
then due or accrued and unpaid: and

(B)the amount equal to the aggregate of all unpaid Base Rent and Additional Rent
which would have been payable if this Lease had not been terminated prior to the
end of the Term then in effect, discounted to its then present value in
accordance with accepted financial practice using a rate of 5% per annum, for
loss of the bargain; and

(C)all other damages and expenses (including attorneys’ fees and expenses), if
any, which Landlord shall have sustained by reason of the breach of any
provision of this Lease; less

(D)the net proceeds of any re-letting actually received by Landlord.

(iii)Nothing herein contained shall limit or prejudice the right of Landlord, in
any bankruptcy or insolvency proceeding, to prove for and obtain as liquidated
damages by reason of such termination an amount equal to the maximum allowed by
any bankruptcy or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law whether such amount shall be greater or
less than the excess referred to above.

(iv)Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.

(v)If Landlord terminates this Lease upon the occurrence of a Default, Tenant
will quit and surrender the Premises to Landlord or its agents, and Landlord
may, without further notice, enter upon, re-enter and repossess the Premises by
summary proceedings, ejectment or otherwise.  The words “enter”, “re-enter”, and
“re-entry” are not restricted to their technical legal meanings.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 24

(vi)If either party shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that such party was in default, the
party in default shall pay to the other all fees, costs and other expenses which
may become payable as a result thereof or in connection therewith, including
attorneys’ fees and expenses.

(vii)If Tenant shall default in the keeping, observance or performance of any
covenant, agreement, term, provision or condition herein contained, Landlord,
without thereby waiving such default, may perform the same for the account and
at the expense of Tenant (a) immediately or at any time thereafter and without
notice in the case of emergency or in case such default will result in a
violation of any legal or insurance requirements, or in the imposition of any
lien against all or any portion of the Premises, and (b) in any other case if
such default continues after any applicable cure period provided in Section
20.  All reasonable costs and expenses incurred by Landlord and/or the
Condominium Board in connection with any such performance by it for the account
of Tenant and all reasonable costs and expenses, including attorneys’ fees and
disbursements incurred by Landlord and/or the Condominium Board in any action or
proceeding (including any summary dispossess proceeding) brought by Landlord
and/or the Condominium Board to enforce any obligation of Tenant under this
Lease and/or the right of Landlord and/or the Condominium Board in or to the
Premises, shall be paid by Tenant to Landlord within 10 days after demand.

(viii)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d), at Tenant’s expense.

(ix)Nothing contained in this Lease shall be construed as limiting or precluding
the recovery by Landlord against Tenant of any sums or damages to which, in
addition to the damages particularly provided above, Landlord may lawfully be
entitled by reason of any default hereunder on the part of Tenant.  Anything in
this Lease to the contrary notwithstanding, during the continuation of any
default by Tenant, Tenant shall not be entitled to exercise any rights or
options, or to receive any funds or proceeds being held, under or pursuant to
this Lease.

(x)Tenant waives and surrenders all right and privilege that Tenant might have
under or by reason of any present or future law to redeem the Premises or to
have a continuance of this Lease after Tenant is dispossessed or ejected
therefrom by process of law or under the terms of this Lease or after any
termination of this Lease.  Tenant also waives the provisions of any law
relating to notice and/or delay in levy of execution in case of any eviction or
dispossession for nonpayment of rent, and the provisions of any successor or
other law of like import.  

(xi)Except as otherwise provided in this Section 21, no right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and every right and remedy shall be cumulative and in addition
to any other legal or equitable right or remedy given hereunder, or now or
hereafter existing.  No waiver of any provision of this Lease shall be deemed to
have been made unless expressly so made in writing.  Landlord shall be entitled,
to the extent permitted by law, to seek injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to seek a decree compelling observance or performance of any provision of
this Lease, or to seek any other legal or equitable remedy.

(xii)Landlord may continue to collect Rent as the same becomes due without
terminating this Lease and without waiving any other rights or remedies Landlord
may have.

(xiii)Anything contained herein to the contrary notwithstanding, if any
termination  of this Lease shall be stayed by order of any court having
jurisdiction over any proceeding related to an insolvency event described
herein, or by federal or state statute, then, following the expiration

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 25

of any such stay, or if the trustee appointed in any such proceeding, Tenant or
Tenant as debtor-in-possession shall fail to assume Tenant's obligations under
this Lease within the period prescribed therefor by law (or within 90 days after
entry of the order for relief if no such period is prescribed by law) or such
other period as may be allowed by the court, or if said trustee, Tenant or
Tenant as debtor-in-possession shall fail to provide adequate protection of
Landlord's right, title and interest in and to the Premises or adequate
assurance of the complete and continuous future performance of Tenant's
obligations under this Lease, Landlord, to the extent permitted by law or by
leave of the court having jurisdiction over such proceeding, shall have the
right, at its election, to terminate this Lease on 5 days' notice to Tenant,
Tenant as debtor-in-possession or said trustee and upon the expiration of said 5
day period this Lease shall cease and expire as aforesaid and Tenant, Tenant as
debtor-in-possession or said trustee shall promptly quit and surrender the
Premises as aforesaid.

(xiv)Except as expressly provided herein, none of Landlord or any Landlord Party
shall be liable for consequential damages hereunder.

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of related or
unrelated transfers whereby twenty-five percent (25%) or more of the issued and
outstanding shares or other direct or indirect ownership interests of such
corporation, partnership or limited liability company are, or voting control is,
transferred (but excepting transfers upon deaths of individual owners) from a
person or persons or entity or entities which were owners thereof at the time of
execution of this Lease to persons or entities who were not owners of at least
fifty percent (50%) of the shares or other ownership interests of the
corporation, partnership or limited liability company at the time of execution
of this Lease, shall be deemed an assignment of this Lease requiring the consent
of Landlord as provided in this Section 22. Notwithstanding the foregoing, (a)
any public offering of shares or other ownership interest in Tenant on a
recognized domestic U.S. stock exchange or (b) any private equity offering(s)
which do(es) not result in a material change in management or control of Tenant,
and does not result in a change in the majority control of the Board of
Directors of Tenant, shall not be deemed an assignment.  In addition to the
foregoing, in no event shall the percentage attributable to Landlord’s exercise
of its right to purchase securities or other interests offered by Tenant, in
connection with a Participation Agreement or otherwise, be counted for the
purpose of this provision.

(b)If this Lease is assigned to any person or entity pursuant to the provisions
of 11 U.S.C. Section 101 et seq., or any successor statute (the “Bankruptcy
Code”), any and all monies or other consideration payable or otherwise to be
delivered in connection with such assignment shall be paid or delivered to
Landlord, shall be and remain the exclusive property of Landlord and shall not
constitute property of Tenant or of the estate of Tenant within the meaning of
the Bankruptcy Code.  Any and all monies or other consideration constituting
Landlord's property under the preceding sentence not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord.

(c)If Tenant desires to assign, hypothecate or otherwise transfer this Lease or
to sublet the Premises other than pursuant to a Permitted Assignment (as defined
below), then at least 15 business days, but not more than 45 business days,
before the date Tenant desires the assignment or sublease to be effective (the
“Assignment Date”), Tenant shall give Landlord a notice (the “Assignment
Notice”) containing such information about the proposed assignee or sublessee,
including the proposed use of the

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 26

Premises and any Hazardous Materials proposed to be used, stored, handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of the proposed assignment or sublease in its final
form, and such other information as Landlord may deem reasonably necessary or
appropriate to its consideration as to whether to grant its consent.  Landlord
may, by giving written notice to Tenant within 15 business days after receipt of
the Assignment Notice:  (i) grant such consent, (ii) refuse such consent, in its
sole and absolute discretion, if (A) the proposed assignment, hypothecation or
other transfer or subletting concerns more than (together with all other then
effective subleases) 50% of the Premises or (B) the proposed assignee or
subtenant is a tenant of the Project or any other property owned (in whole or in
part) or managed by Landlord or an subsidiary or affiliate of Landlord or any
other Person that has, within the 6 months prior, initiated negotiations with
Landlord regarding, or toured (or made an appointment to tour) the Project with
a view to, letting any portion of the Project, (iii) refuse such consent, in its
reasonable discretion, if the proposed subletting concerns (together with all
other then effective subleases) 50% or less of the Premises (provided that
Landlord shall further have the right to review and approve or disapprove the
proposed form of sublease prior to the effective date of any such subletting),
(iv) sublease such portion of the Premises from the Tenant on the terms
described in the Assignment Notice, or (v) terminate this Lease with respect to
the space described in the Assignment Notice as of the Assignment Date (an
“Assignment Termination”).  If Landlord delivers notice of its election to
exercise an Assignment Termination or to itself sublease the proposed portion of
the Premises, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 10 business days after
Landlord’s notice electing to exercise the Assignment Termination.  If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect.  If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice, or Landlord’s sublease
shall take effect, as the case may be.  No failure of Landlord to exercise any
such option to terminate this Lease, or to deliver a timely notice in response
to the Assignment Notice, shall be deemed to be Landlord’s consent to the
proposed assignment, sublease or other transfer.  Tenant shall reimburse
Landlord for all of Landlord’s reasonable out-of-pocket expenses in connection
with its consideration of any Assignment Notice.  Any Person to which this Lease
is assigned pursuant to the provisions of the Bankruptcy Code shall be deemed
without further act or deed to have assumed all of the obligations arising under
this Lease on and after the date of such assignment.

(d)If Tenant assumes this Lease and proposes to assign the same pursuant to the
provisions of the Bankruptcy Code to any Person who shall have made a bona fide
offer to accept an assignment of this Lease on terms acceptable to Tenant, then
notice of such proposed assignment shall be given to Landlord by Tenant no later
than 20 days after receipt by Tenant, but in any event no later than 10 days
prior to the date that Tenant shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption.  Such notice shall set forth (i) the name and address of such
Person, (ii) all of the terms and conditions of such offer, and (iii) adequate
assurance of future performance by such Person under the Lease as set forth
below, including, without limitation, the assurance referred to in
Section 365(b)(3) of the Bankruptcy Code.  Landlord shall have the prior right
and option, to be exercised by notice to Tenant given at any time prior to the
effective date of such proposed assignment, to accept an assignment of this
Lease upon the same terms and conditions and for the same consideration, if any,
as the bona fide offer made by such Person, less any brokerage commissions which
would otherwise be payable by Tenant out of the consideration to be paid by such
Person in connection with the assignment of this Lease.

(e)The term "adequate assurance of future performance" as used in this Lease
shall mean that any proposed assignee shall, among other things, (i) deposit
with Landlord on the assumption of this Lease a sum equal to 12 monthly
installments of the then Base Rent as security for the faithful performance and
observance by such assignee of the terms and obligations of this Lease,
(ii) furnish Landlord with financial statements of such assignee for the prior 3
fiscal years, as finally determined after an audit and certified as correct by a
certified public accountant, which financial statements shall show (A) net
annual

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 27

operating income of at least 8 times the then annual Base Rent for each of such
3 years and (B) a net worth of at least 10 times the aggregate Base Rent payable
during the remaining term of the Lease, (iii) grant to Landlord a security
interest in such property of the proposed assignee as Landlord shall deem
necessary to secure such assignee's future performance under this Lease, and
(iv) provide such other information or take such action as Landlord, in its
reasonable judgment shall determine is necessary to provide adequate assurance
of the performance by such assignee of its obligations under this Lease.

(f)If, at any time after the originally named Tenant herein may have assigned
Tenant's interest in this Lease, this Lease shall be disaffirmed or rejected in
any insolvency proceeding of the types described herein, or in any similar
proceeding, or in the event of termination of this Lease by reason of any such
proceeding or by reason of lapse of time following notice of termination based
upon any Event of Default, each prior Tenant, including, without limitation, the
originally named Tenant, upon request of Landlord given within 30 days next
following any such disaffirmance, rejection or termination (and actual notice
thereof to Landlord in the event of a disaffirmance or rejection or in the event
of termination other than by act of Landlord), shall (i) pay to Landlord all
Fixed Rent and other items of Rental due and owing by the assignee to Landlord
under this Lease to and including the date of such disaffirmance, rejection or
termination, and (ii) as "tenant", enter into a new lease with Landlord of the
Premises for a term commencing on the effective date of such disaffirmance,
rejection or termination and ending on the Expiration Date, unless sooner
terminated as in such lease provided, at the same Fixed Rent and upon the then
executory terms, covenants and conditions as are contained in this Lease, except
that (A) Tenant's rights under the new lease shall be subject to the possessory
rights of the assignee under this Lease and the possessory rights of any person
claiming through or under such assignee or by virtue of any statute or of any
order of any court, (B) such new lease shall require that Tenant shall cure all
defaults existing under this Lease with due diligence, and (C) such new lease
shall require Tenant to pay all items of Rental reserved in this Lease which,
had this Lease not been so disaffirmed, rejected or terminated, would have
accrued after the date of such disaffirmance, rejection or termination with
respect to any period prior thereto.  If any such prior Tenant shall default in
its obligation to enter into said new lease for a period of 10 days next
following Landlord's request therefor, then, in addition to all other rights and
remedies by reason of such default, either at law or in equity, Landlord shall
have the same rights and remedies against such Tenant as if such Tenant had
entered into such new lease and such new lease had thereafter been terminated as
of the commencement date thereof by reason of such Tenant's default thereunder.

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any Affiliate of Tenant (a
“Permitted Assignment”) shall not be required for so long as the transferee
remains an Affiliate of Tenant and assumes all of the obligations of Tenant
under this Lease, provided that Landlord shall have the right to approve the
form of any such sublease or assignment.

(g)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under this Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment;

(ii)a list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in, release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 28

by the proposed assignee or subtenant in the Premises or on the Project, prior
to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks.  Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of such documents containing information of a proprietary nature
which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities;

(iii)that the originally named Tenant herein reaffirm its continuing primary
liability under this Lease; and

(iv)that the assignee or subtenant remake the representations and warranties of
Tenant hereunder as of the effective date of such assignment or subletting.

(h)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the rental payable under this Lease,
(excluding however, any Rent payable under this Section 22) (“Excess Rent”),
then Tenant shall be bound and obligated to pay Landlord as Additional Rent
hereunder 50% of such Excess Rent within 10 days following receipt thereof by
Tenant.  If Tenant shall sublet the Premises or any part thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.

(i)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under this Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(j)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) the risk that
Landlord would be targeted as a responsible party in connection with the
remediation of any pre-existing environmental condition in the vicinity of or
underlying the Project would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 29

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

24.Quiet Enjoyment.  So long as Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease and the Superior Instruments, at all times during the
Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project (the "Rules and Regulations").  The current Rules and Regulations
are attached hereto as Exhibit E.  If there is any conflict between said Rules
and Regulations and other provisions of this Lease, the terms and provisions of
this Lease shall control.  Landlord shall not have any liability or obligation
for the breach of any Rules or Regulations by other tenants in the Project and
shall not enforce such Rules and Regulations in a discriminatory manner.

27.Subordination.

(a)The following capitalized terms, whenever used in this Lease, shall have the
respective meanings ascribed to such terms as follows: (i) "Superior
Instruments" shall mean each of the Ground Lease, the IDA Lease Documents, the
Condominium Declaration and any Superior Lease or Mortgage, the Operating
Agreement (as defined in the Ground Lease)  and all matters to which any of the
foregoing are subordinate; (ii) "Ground Lease" shall mean that certain Agreement
of Lease, dated as of December 29, 2006, between New York City Health and
Hospitals Corporation, a New York not-for-profit corporation, as landlord, and
Landlord, as tenant, entered into in respect of the Project and as the same may
be further amended or otherwise modified; (iii) "Ground Landlord" shall mean the
then landlord under the Ground Lease; (iv) "IDA Lease Documents" shall mean,
collectively, (A) that certain IDA Lease Agreement between Landlord, as
landlord, and The New York City Industrial Development Agency ("IDA"), as
tenant, dated as of December 1, 2006, entered into in respect of the Project and
as the same may be further amended or otherwise modified, and (B) that certain
Lease Agreement (the “IDA Lease”), between IDA, as landlord, and Landlord as
tenant, dated as of December 1, 2006 entered into in respect of the Project and
as the same may be further amended or otherwise modified; (v) "Superior Leases"
shall mean the leases to which this Lease is subject and subordinate; (vi)
"Superior Lessor" shall mean the lessor under a Superior Lease; (vii) "Superior
Party" shall mean each of the Ground Landlord, any Superior Lessor, the
Condominium Board, any Mortgagee and the City of New York; (viii) “Mortgage”
shall mean any mortgage, deed of trust, security assignment and other
encumbrance now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof; (ix)
"Mortgagee" shall mean the Holder or Holders (including the agent for any
lending syndicate) of a Mortgage and shall be deemed to include the beneficiary
under a deed of trust; and (x) the “Condominium Declaration” shall have the
meaning set forth below.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 30

On or about December 4, 2014, the Project was subjected to the provisions of
Article 9-B of the New York Real Property Law, thereby creating The East River
Science Park Condominium (the “Condominium”) in accordance with that certain
Declaration Establishing a Plan for Condominium Ownership of the Premises known
as 430-450 East 29th Street, New York, New York Pursuant to Article 9-B of the
Real Property Law of the State of New York, as the same may be further amended
or otherwise modified (the “Condominium Declaration”).  The units of the
Condominium are sometimes referred to herein individually as a “Unit” and
collectively as “Units.”

(b)This Lease and Tenant’s interest and rights hereunder are hereby made and
shall be subject and subordinate at all times to the Superior Instruments and to
the lien of any Mortgage, without the necessity of any further instrument or act
on the part of Tenant; provided, however that so long as there is no Default
hereunder, Tenant’s right to possession of the Premises shall not be disturbed
by the Holder of any such Mortgage.  Tenant agrees, at the election of the
Holder of any such Mortgage, to attorn to any such Holder.  Tenant agrees upon
demand to execute, acknowledge and deliver such instruments, confirming such
subordination, and such instruments of attornment as shall be requested by any
such Holder, provided any such instruments contain appropriate non-disturbance
provisions assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof.  Tenant hereby appoints Landlord attorney-in-fact for Tenant
irrevocably (such power of attorney being coupled with an interest) to execute,
acknowledge and deliver any such instrument and instruments for and in the name
of Tenant and to cause any such instrument to be recorded.  Notwithstanding the
foregoing, any such Holder may at any time subordinate its Mortgage to this
Lease, without Tenant’s consent, by notice in writing to Tenant, and thereupon
this Lease shall be deemed prior to such Mortgage without regard to their
respective dates of execution, delivery or recording and in that event such
Holder shall have the same rights with respect to this Lease as though this
Lease had been executed prior to the execution, delivery and recording of such
Mortgage and had been assigned to such Holder.  If (i) in connection with
obtaining financing for the Project, or of any Superior Lease, or any
modification to the Condominium Declaration, a banking, insurance or other
Superior Party shall request reasonable modifications in this Lease as a
condition to such financing  or modification to the Condominium Declaration,
and/or (ii) the provisions of any Superior Instruments require Tenant to deliver
any instruments or acknowledgements, Tenant will not unreasonably withhold its
consent thereto and/or unreasonably condition or delay the delivery thereof, as
the case may be, provided that such modifications and/or instruments or
acknowledgements, in either instance, do not (A) extend or shorten the Term, (B)
reduce the usable area of the Premises, (C) increase the Base Rent or any
Additional Rent (D) except to a de minimis extent, otherwise increase the
obligations of Tenant or the rights of Landlord under this Lease or (E) except
to a de minimis extent, otherwise decrease the obligations of Landlord or the
rights of Tenant under this Lease.  At Ground Landlord's option, on the
termination of the Ground Lease pursuant to an event of default by Landlord as
the tenant thereunder, the Tenant shall attorn to, or shall enter into a direct
lease on terms identical to the Lease with, Ground Landlord for the balance of
the unexpired term of this Lease.

(c)By its execution and delivery of this Lease, Tenant expressly acknowledges
and agrees that it shall comply, and cause its agents, employees, contractors,
subcontractors, subtenants, operators, licensees, franchisees, concessionaires
or other occupants of the Premises to comply, fully and faithfully at all times,
to the extent applicable to the Premises, with all terms, covenants and
conditions of the Superior Instruments of which Tenant has been given notice
from time to time and which by their terms are applicable to a space lease of
all or any portion of the Project (collectively, “Tenant’s Superior Instrument
Obligations”), such acknowledgment and agreement being a material inducement to
Landlord’s execution and delivery of this Lease and leasing of the Premises to
Tenant.  Tenant further acknowledges and agrees that, pursuant to the Ground
Lease, any act or omission of Tenant or any of its agents, employees,
contractors, subcontractors, subtenants, operators, licensees, franchisees,
concessionaires or other occupants of the Premises that violates any provision
of the Ground Lease may be deemed to be a violation of such provision by
Landlord as the tenant under the Ground Lease.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 31

(d)Tenant acknowledges and agrees that, notwithstanding anything herein to the
contrary, Landlord may modify or amend this Lease from time to time in order to
avoid the occurrence of a default under the Superior Instruments, provided such
modification or amendment does not (i) extend or shorten the Term, (ii) reduce
the usable area of the Premises, (iii) increase the Base Rent or any Additional
Rent (iv) except to a de minimis extent, otherwise increase the obligations of
Tenant or the rights of Landlord under this Lease or (v) except to a de minimis
extent, otherwise decrease the obligations of Landlord or the rights of Tenant
under this Lease.  Tenant shall promptly execute any such modification or
amendment to this Lease.

(e)The Condominium Board shall be a third party beneficiary of all sections in
this Lease in which it is mentioned.  In the event that, under the Condominium
Documents, any duty of Landlord hereunder is within the power of the Condominium
Board, (i) if Landlord and Condominium Board are Affiliates, such duty hereunder
shall be a duty to cause Condominium Board to take such action, and (ii) if
Landlord and Condominium Board are not Affiliates, such duty hereunder shall be
a duty to take commercially reasonable efforts to cause Condominium Board to
take such action.  To the extent that Condominium Board shall fulfill any of
Landlord’s duties hereunder, the same shall constitute satisfaction by Landlord
of such duties.

28.Surrender.

(a)Upon the expiration of the Term or earlier termination of Tenant’s right of
possession, Tenant shall surrender the Premises to Landlord in the same
condition as received, subject to any Alterations or Installations permitted by
Landlord to remain in the Premises, free of Hazardous Materials brought upon,
kept, used, stored, handled, treated, generated in, or released or disposed of
from, the Premises by any person other than a Landlord Party (collectively,
“Tenant HazMat Operations”) and with all Hazardous Materials Clearances in
place, and in broom clean condition, ordinary wear and tear and casualty loss
and condemnation (which are covered by Sections 18 and 19) excepted.  At least 3
months prior to the surrender of the Premises, Tenant shall deliver to Landlord
a narrative description of the actions proposed (or required by any Governmental
Authority) to be taken by Tenant in order to surrender the Premises (including
any Installations permitted by Landlord to remain in the Premises) at the
expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and otherwise released for unrestricted use
and occupancy (the “Surrender Plan”).  Such Surrender Plan shall be accompanied
by a current listing of (i) all Hazardous Materials licenses and permits held by
or on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant.  In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request.  On
or before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the effective date of such surrender or
early termination of this Lease, free from any residual impact from Tenant
HazMat Operations.  Tenant shall reimburse Landlord, as Additional Rent, for the
actual out-of pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Surrender Plan and to visit the Premises
and verify satisfactory completion of the same, which cost shall not exceed
$5,000.  Landlord shall have the unrestricted right to deliver such Surrender
Plan and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises to third parties.

(b)If Tenant shall fail to prepare or submit a Surrender Plan approved by
Landlord, or if Tenant shall fail to complete the approved Surrender Plan, or if
such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 32

the Premises, such failure shall be deemed a failure to vacate in accordance
with this Lease, and Landlord shall retain all remedies available under this
Lease, at law or equity including, without limitation, the right to collect rent
on a holdover basis, and Landlord shall have the right to take such actions as
Landlord may deem reasonable or appropriate to assure that the Premises and the
Project are surrendered free from any residual impact from Tenant HazMat
Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Section 28.

(c)On or before the expiration of the Term, Tenant shall immediately return to
Landlord all keys and/or access cards to parking facilities, the Project,
restrooms or all or any portion of the Premises furnished to or otherwise
procured by Tenant.  If any such access card or key is lost, Tenant shall pay to
Landlord, at Landlord’s election, either the cost of replacing such lost access
card or key or the cost of reprogramming the access security system in which
such access card was used or changing the lock or locks opened by such lost
key.  Any Tenant’s Property, Alterations and property not so removed by Tenant
as permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention
and/or disposition of such property.  All obligations of Tenant hereunder not
fully performed as of the termination of the Term, including the obligations of
Tenant under Section 30 hereof, shall survive the expiration or earlier
termination of the Term, including, without limitation, indemnity obligations,
payment obligations with respect to Rent and obligations concerning the
condition and repair of the Premises.

29.Waiver of Jury Trial; Consent to Jurisdiction; Prohibited Parties.

(a)TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.

(b)Landlord and Tenant each hereby (i) irrevocably and unconditionally consents
and submits to the jurisdiction of any Federal, state, county or municipal court
sitting in the County and State of New York in respect to any action or
proceeding concerning any matters arising out of or in any way relating to this
Lease; (ii) irrevocably waives all objections as to venue and any and all rights
it may have to seek a change of venue with respect to any such action or
proceedings if the same is brought in the County of New York ; (iii) agrees that
this Lease and the rights and obligations of the parties shall be governed by
and construed, and all actions, proceedings and all controversies and disputes
arising under or of or relating to this Lease shall be resolved in accordance
with the internal substantive laws of the State of New York applicable to
agreements made and to be wholly performed within the State of New York, (iv)
waives any defense to any action or proceeding granted by the laws of any other
country or jurisdiction unless such defense is also allowed by the laws of the
State of New York and (v) agrees that any final judgment rendered against it in
any such action or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
law.  Tenant hereby represents that it is subject to service of process in the
State of New York and covenants that it will remain so subject for the term of
this Lease.  If for any reason Tenant should cease to be so subject to service
of process in the State of New York, Tenant hereby designates and appoints
Gaurav Shah, M.D., 250 West 55th Street, 16th Floor, Suite A, New York, NY
10019, as its agent upon whom may be served all process, pleadings, notices or
other papers which may be served upon Tenant as a result of any of its
obligations under this Lease, and if such agent shall cease to act or otherwise
cease to be subject to service of process in the State of New York, Tenant
designates and appoints the Secretary of State of New York as its agent for
service; provided, however, that the serving of such process, pleadings, notices
or other papers shall not constitute a condition to Tenant's obligations
hereunder.  For the term of this Lease, Tenant's agent designated herein shall
accept and acknowledge in Tenant's behalf service of any and all process in any
such suit, action or proceeding brought in any such court.  Tenant agrees and
consents that any such service of process upon

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 33

such agents and written notice of such service to the Lessee in the manner set
forth herein shall be taken and held to be valid personal service upon Tenant
whether or not Tenant shall then be doing, or at any time shall have done,
business within the State of New York and that any such service of process shall
be of the same force and validity as if service were made upon Tenant according
to the laws governing the validity and requirements of such service in the State
of New York, and waive all claim of error by reason of any such service.  Such
agents shall not have any power or authority to enter into any appearance or to
file any pleadings in connection with any suit, action or other legal
proceedings against Tenant or to conduct the defense of any such suit, action or
any other legal proceeding except as expressly authorized by Tenant.

(c)Tenant represents and warrants to Landlord that (i) it and each Affiliate or
Principal directly or indirectly owning an interest in it is not a Prohibited
Entity (as defined in Section 29(d)), (ii) none of the funds or other assets of
it constitute property of, or are beneficially owned, directly or indirectly,
by, any Person (as defined in Section 29(d)) on the List (as defined in Section
29(d)), (iii) no Person on the List has any interest of any nature whatsoever in
it (whether directly or indirectly), and (iv) none of its funds have been
derived from any unlawful activity with the result that the investment in it is
prohibited by law or that this Lease is in violation of law.  Tenant covenants
and agrees (I) to comply with all Legal Requirements relating to money
laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect, (II) to immediately notify the other in writing if any of
the representations, warranties or covenants set forth in this Section 29(c) are
no longer true or have been breached or if it has a reasonable basis to believe
that they may no longer be true or have been breached, (III) not to use funds
from any Person on the List to make any payment due to Landlord under this Lease
and (IV) at the request of the other, to provide such information as may be
reasonably requested by Landlord to determine the other’s compliance with the
terms hereof.  Tenant hereby acknowledges and agrees that inclusion on the List
of Tenant or any Affiliate or Principal of Tenant at any time during this Lease
Term shall be a material default of this Lease.  Tenant, and all beneficial
owners of Tenant, are currently (i) in compliance with and shall at all times
during the Term of this Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (ii) not listed on, and shall not during the Term of this Lease
be listed on, the Specially Designated Nationals and Blocked Persons List,
Foreign Sanctions Evaders List, or the Sectoral Sanctions Identifications List,
which are all maintained by OFAC and/or on any other similar list maintained by
OFAC or other governmental authority pursuant to any authorizing statute,
executive order, or regulation, and (iii) not a person or entity with whom a
U.S. person is prohibited from conducting business under the OFAC
Rules.  Notwithstanding anything to the contrary contained herein, Tenant shall
not permit the Premises or any portion thereof to be used or occupied by any
Person on the List (on a permanent, temporary or transient basis), and any such
use or occupancy of the Premises by any such Person shall be a material default
of this Lease.  Notwithstanding anything to the contrary contained in this
Section 29(c), so long as Landlord or its ultimate parent is a company whose
capital stock is traded on a recognized public exchange, Landlord makes no
representations or warranties as to the persons or entities owning an interest
in Landlord.

(d)The following capitalized terms, whenever used in this Lease, shall have the
respective meanings ascribed to such terms as follows: (i) "Prohibited Entity"
shall mean (A) any Prohibited Person or (B) any Person that is identified on the
List; (ii) "Prohibited Person" shall mean (A) any Person (1) that is in default,
after notice and beyond the expiration of any applicable cure period, of such
Person’s obligations under any material written agreement with the City, the
State of New York or any of their instrumentalities, or (2) that directly
controls, is controlled by, or is under common control with a Person that is in
default, after notice and beyond the expiration of any applicable cure period,
of such Person’s obligations under any material written agreement with the City,
the State of New York or any of their instrumentalities, unless, in each
instance, such default or breach either (a) has been waived in writing by the
City, the State of New York or any of their instrumentalities as the case may
be, or (b) is being disputed in a court of law, administrative proceeding,
arbitration or other forum, or (c) is cured within 30 days after a determination
and notice to Tenant from Landlord that such Person is a Prohibited Person as a
result of such default; (B) any Person that is an Organized Crime Figure; (C)
any government, or any Person that is

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 34

directly or indirectly controlled (rather than only regulated) by a government,
that is finally determined to be in violation of (including, but not limited to,
any participant in an international boycott in violation of) the Export
Administration Act of 1979, as amended, or any successor statute, or the
regulations issued pursuant thereto, or any government that is, or any Person
that, directly or indirectly, is controlled (rather than only regulated) by a
government that is subject to the regulations or controls thereof; (D) any
government, or any Person that, directly or indirectly, is controlled (rather
than only regulated) by a government, the effects or the activities of which are
regulated or controlled pursuant to regulations of the United States Treasury
Department or executive orders of the President of the United States of America
issued pursuant to the Trading with the Enemy Act of 1917, as amended; (E) any
Person that is in default in the payment to the City of any real estate taxes,
sewer rents or water charges totaling more than $10,000, unless such default is
then being contested in good faith in accordance with applicable Legal
Requirements or unless such default is cured within 30 days after a
determination and notice to Tenant from Landlord that such Person is a
Prohibited Person as a result of such default; or (F) any Person (1) that has
solely owned, at any time during the 3-year period immediately preceding a
determination of whether such Person is a Prohibited Person, any property which,
while in the ownership of such Person, was acquired by the City by in rem tax
foreclosure, other than a property in which the City has released or is in the
process of releasing its interest pursuant to the Administrative Code of the
City, or (2) that, directly or indirectly controls, is controlled by, or is
under common control with a Person that has owned, at any time in the 3-year
period immediately preceding a determination of whether such Person is a
Prohibited Person, any property which, while in the ownership of such Person,
was acquired by the City by in rem tax foreclosure, other than a property in
which the City has released or is in the process of releasing its interest to
such Person pursuant to the Administrative Code of the City; (iii) "Organized
Crime Figure" shall mean any Person (A) who has been convicted in a criminal
proceeding for a felony or any crime involving moral turpitude or that is an
organized crime figure or is reputed to have substantial business or other
affiliations with an organized crime figure, or (B) who, directly or indirectly
controls, is controlled by, or is under common control with, a Person who has
been convicted in a criminal proceeding for a felony or any crime involving
moral turpitude or that is an organized crime figure or is reputed to have
substantial business or other affiliations with an organized crime figure; and,
the determination as to whether any Person is an organized crime figure or is
reputed to have substantial business or other affiliations with an organized
crime figure shall be within the sole discretion of Landlord, which discretion
shall be exercised in good faith, or as determined by the Ground Landlord in
accordance with the terms of the Ground Lease; (iv) "Person" shall mean (A) an
individual, corporation, limited liability company, partnership, joint venture,
estate, trust, unincorporated association or other business entity, (B) any
federal, state, county or municipal government (or any bureau, department,
agency or instrumentality thereof), and (C) any fiduciary acting in such
capacity on behalf of any of the foregoing; (v) "List" shall mean, collectively,
as updated from time to time, the Specially Designated Nationals and Blocked
Persons List, Foreign Sanctions Evaders List, or the Sectoral Sanctions
Identifications List, which are all maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation; and (vi) "Principal" shall mean, in respect of Tenant, any
Person that is a direct or indirect owner of an equity interest in Tenant.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property, or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 35

limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises, the
Building or the Project.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises.  Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority:  permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section 30(b) to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord,

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 36

lender or Governmental Authority at any time to take remedial action in
connection with Hazardous Materials contaminating a property which contamination
was permitted by Tenant of such predecessor or resulted from Tenant’s or such
predecessor’s action or use of the property in question, and (ii) Tenant is not
subject to any enforcement order issued by any Governmental Authority in
connection with the use, storage, handling, treatment, generation, release or
disposal of Hazardous Materials (including, without limitation, any order
related to the failure to make a required reporting to any Governmental
Authority).  If Landlord determines that this representation and warranty was
not true as of the date of this lease, Landlord shall have the right to
terminate this Lease in Landlord’s sole and absolute discretion.

(d)Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use.  Tenant shall be required to pay the
reasonable cost of such annual test of the Premises; provided, however, that if
Tenant conducts its own tests of the Premises using third party contractors and
test procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests to be paid for by
Tenant.  In addition, at any time, and from time to time, prior to the
expiration or earlier termination of the Term, Landlord shall have the right to
conduct appropriate tests of the Premises and the Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises.  In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party.  If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all costs to conduct such tests.  If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense).  Landlord shall provide Tenant with a copy
of all third party, non-confidential reports and tests of the Premises made by
or on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement.  Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing in accordance with all Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

(e)Underground Tanks.  If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as now exist or may hereafter be adopted or
amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

(f)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of this Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease attributable to any portion of the Premises not relet
by Landlord in Landlord’s sole discretion, which Rent shall be prorated daily.

(g)Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 37

any substance, material, waste, pollutant, or contaminant listed or defined as
hazardous or toxic, or regulated by reason of its impact or potential impact on
humans, animals and/or the environment under any Environmental Requirements,
asbestos and petroleum, including crude oil or any fraction thereof, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of
natural gas and such synthetic gas).  As defined in Environmental Requirements,
Tenant is and shall be deemed to be the “operator” of Tenant’s “facility” and
the “owner” of all Hazardous Materials brought on the Premises by Tenant or any
Tenant Party, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.

(h)Tenant shall comply with (or cause to be complied with) all applicable
federal, state and local laws concerning any Regulated Medical Waste that Tenant
or any subtenant or occupant of the Premises produces, brings on, keeps, uses,
stores, disposes or treats in or about the Premises or transported from the
Premises.  Tenant shall also comply with all applicable federal, state and local
laws related to the health and safety of its employees.  "Regulated Medical
Waste" means any substance, gas, material or chemical, or any part thereof,
which is defined as or included in the definition of "regulated medical waste"
or words of similar import under any Requirement, including by not limited to
Section 27-1502 of the New York Environmental Conservation Law, 42 U.S.C.
Section 6901 et seq., the Medical Waste Tracking Act of 1988 and Track XIII of
the New York State Public Health Law and the regulations promulgated thereunder.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if the same should prove necessary
to effect a cure; provided Landlord shall have furnished to Tenant in writing
the names and addresses of all such persons who are to receive such
notices.  All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time, although
Landlord shall use its reasonable efforts to notify Tenant of such entrance via
telephone or otherwise, as soon as reasonably practicable, after the fact) for
the purpose of effecting any such repairs, inspecting the Premises, showing the
Premises to prospective purchasers and, during the last year of the Term, to
prospective tenants or for any other business purpose.  Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale.  Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use.  At

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 38

Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.  Tenant shall at all times,
except in the case of emergencies, have the right to escort Landlord or its
agents, representatives, contractors or guests while the same are in the
Premises, provided such escort does not materially and adversely affect
Landlord’s access rights hereunder.

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.  Tenant shall be solely responsible for the personal
safety of Tenant’s officers, employees, agents, contractors, guests and invitees
while any such person is in, on or about the Premises, the Building and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.  All employees,
contractors and/or agents of any provider of security services to the Premises
engaged by Tenant shall be prohibited from carrying firearms (e.g. handguns,
rifles, shotguns, etc.).  Each individual employee or independent contractor of
any such service provider shall have been registered with Landlord by facsimile
or mail at least 48 hours in advance of such person arriving at the Project to
perform service, which registration shall require such personal information and
history, and photographs, as Landlord shall reasonably require.

34.Force Majeure.  Landlord shall not be responsible or liable for delays in the
performance of its obligations hereunder when caused by, related to, or arising
out of acts of God, strikes, lockouts, or other labor disputes, vandalism,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond the reasonable control of Landlord
(“Force Majeure”).

35.Brokers, Entire Agreement, Amendment.  Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker") in connection with this transaction and that no Broker
brought about this transaction other than Cushman & Wakefield, Inc.  Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD AND THE CONDOMINIUM BOARD SHALL NOT BE LIABLE TO TENANT
OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK
OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S
PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION
TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC
EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC,
BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE
PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL
BE NO PERSONAL RECOURSE TO LANDLORD OR THE CONDOMINIUM BOARD FOR ANY ACT OR
OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE
OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 39

LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE
OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF
LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C)
IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF LANDLORD’S
OR THE CONDOMINIUM BOARD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OR THE
CONDOMINIUM’S BOARD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE
LIABLE FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT
THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises.  Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord.  Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering.  The directory
tablet shall be provided exclusively for the display of the name and location of
tenants of the Project.

39.Zoning Rights.  At all times, Landlord shall have the right, and Tenant shall
not have the right, (i) to cause all or any part of the Premises and/or the
zoning lot upon which the Building is located in whole or in part (hereinafter
referred to solely for purposes of this Section 39 as the “Land”) and/or the
Building, to be combined with any other land, condominium units or other
premises so as to constitute the combined premises into a single zoning “lot” or
“development” or “enlargement” as those terms are now, or may hereafter be,
defined in the Zoning Resolution of The City of New York (the “Zoning
Resolution”), (ii) to cause any lot, development or enlargement at any time
constituting or including all or any part of the Premises, the Land or the
Building to be subdivided into two or more lots, developments or enlargements,
(iii) to cause development rights (whether from the Land or other premises) to
be transferred to any such lot, development or enlargement, (iv) to cause other
combinations, subdivisions and transfers to be effected, whether similar or
dissimilar to those now permitted by law or (v) to exploit, sell, convey, lease
or otherwise transfer any so called “air rights,” “air space,” “zoning rights”
or “development rights” above or appurtenant to the Land and/or the Building
provided that and for so long as the foregoing actions described in clauses (i)
through (v) do not (a) adversely affect Tenant or Tenant’s use and enjoyment of
the Premises, (b) increase the Base Rent or any Additional Rent, (c) otherwise
increase the obligations of Tenant or the rights of Landlord under this Lease or
(d) otherwise decrease the obligations of Landlord or the rights of Tenant under
this Lease.  Tenant hereby acknowledges that it is not a “party in interest” as
defined in the Zoning Resolution, and shall not and cannot become a “party in
interest” under any circumstances by virtue of its leasehold interest
hereunder.  Tenant further acknowledges that neither Tenant nor the estate or
interest of Tenant hereunder would be “adversely affected” (within the meaning
of the Zoning Resolution) by any development of the Land or the Building or any
such combined premises nor by the filing of any declaration combining all or a
part of the Land and/or the Building with any other premises and that Tenant’s

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 40

estate and interest hereunder are not and would not be superior to any such
declaration.  Notwithstanding the foregoing, in the event that Tenant is deemed
to have any of the rights disclaimed above, or is deemed to be a party in
interest, Tenant hereby transfers such rights and any rights as a party in
interest to Landlord.  In furtherance thereof, Tenant will within 3 business
days after written request by Landlord execute and deliver to Landlord a waiver
of its right to join in a Declaration of Restrictions pursuant to Section 12-10
of the Zoning Resolution.

40.Excavation.  In the event that an excavation, or any construction, should be
undertaken in connection with the Building or other purposes upon land adjacent
to the Building and/or the Project, or should be authorized to be made, Tenant
shall, upon reasonable prior notice, if necessary, afford to the person or
persons causing or authorized to cause such excavation or construction or other
purpose, the right, for brief periods of time and in a manner so as to avoid any
material interference with Tenant’s business, subject to such reasonable
conditions as Tenant may reasonably impose, to enter upon the Premises for the
purpose of doing such work as shall reasonably be necessary to protect or
preserve the wall or walls of the Building, from injury or damage and to support
them by proper foundations, pinning and/or underpinning, or otherwise.

41.Employment Reporting and Requirements.

(a)With regard to each annual period from July 1 through June 30 from and after
the date of this Lease if requested by Landlord, Tenant shall complete with
regard to itself and any of its subtenants, items 1-5, 15 and 16 of the
Employment and Benefits Report (with the dates therein updated to reflect the
applicable Fiscal Year) attached as Exhibit P to the Ground Lease, and Tenant
shall sign such report and submit it to Landlord before July 15 immediately
following such annual period; and

(b)Tenant shall, in good faith, consider such proposals as the City and/or
City-related entities may make with regard to any jobs Tenant may seek to fill
in relation to its activities on or concerning the Premises, and shall provide
the City and such entities with the opportunity to (A) refer candidates who are
City residents having the requisite experience for the positions in question,
and/or (B) create a program to train City residents for those jobs, and to
report to Ground Landlord, upon Ground Landlord’s request, regarding the status
of its consideration of such proposals (it being understood that Tenant shall
not be required to hire any candidate which Tenant, in good faith, considers
unqualified for the applicable position).

(c)Both Landlord and Ground Landlord and their respective designees shall be
beneficiaries of each such agreement by Tenant.  Landlord hereby reserves the
right, on behalf of itself and Ground Landlord, and their respective designees,
as such third party beneficiaries, to seek specific performance by Tenant, at
the expense of Tenant, of the aforesaid obligations contained in this Section
41.

42.Prohibited Distinctions.  Tenant covenants and agrees to be bound by the
following covenants, which shall be binding for the benefit of Landlord and
Ground Landlord and enforceable by Landlord and Ground Landlord against Tenant
to the fullest extent permitted by law and equity:

(a)Tenant (and any lessees of the Premises or any part thereof) shall comply
with all applicable federal, state, and local laws in effect from time to time
prohibiting discrimination or segregation by reason of age, race, creed,
religion, sex, color, national origin, ancestry, sexual orientation or
affectional preference, disability, or marital status (collectively, "Prohibited
Distinctions") in the lease or occupancy of the Premises.

(b)Tenant shall not effect or execute any agreement, lease, conveyance, or other
instrument whereby the lease or occupancy of the Premises, or any part thereof,
is restricted upon the basis of any Prohibited Distinction.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 41

(c)Tenant (and any lessees of the Premises or any part thereof) shall include
the covenants of (a) and (b) in any agreement, sublease, conveyance, or other
instrument with respect to the lease or occupancy of the Premises.

43.IDA Lease Requirements.  Tenant shall provide, and shall cause any subtenant
or other occupant of the Premises to provide, to Landlord and to any other
entity specified by Landlord in writing, the information that Landlord needs in
order to satisfy the reporting requirements set forth in the provisions of the
IDA Lease excerpted on Exhibit M hereto, as the same may be modified from time
to time by the governmental entities requiring the same.  Tenant represents, and
shall cause and subtenant or other occupant of the Premises to represent with
respect to itself (in place of "Tenant"), that either: (A) Tenant’s occupancy at
the Project will not result in the removal of a plant or facility of Tenant
located outside of the City, but within the State of New York, to the Project or
in the abandonment of one or more of such plants or facilities of such Tenant
located outside of the City but within the State of New York or (B) Tenant’s
location at the Project is reasonably necessary to discourage Tenant from
removing its business to a location outside of the State of New York or is
reasonably necessary to preserve Tenant’s competitive position in its industry.

44.ICIP.  Landlord hereby notifies Tenant that Landlord intends to avail itself
of the Industrial and Commercial Incentive Program (“ICIP”).  In connection
therewith, all of Tenant’s construction managers, contractors and subcontractors
employed in connection with construction work at the Building shall be
contractually required by Tenant to comply with the New York City Department of
Small Business Services/Division of Labor Services (“DLS”) requirements
applicable to construction projects benefiting from the ICIP.  Such compliance,
as of the date hereof, includes the following:  the submission and approval of a
Construction Employment Report, attendance at a pre-construction conference with
representatives of the DLS and adherence to the provisions of Article 22 of the
ICIP Rules and Regulations, the provisions of New York City Charter Chapter 13-B
and the provisions of Executive Order No. 50 (1980).  Furthermore, at Landlord’s
request, Tenant shall (A) report to Landlord the number of workers permanently
engaged in employment in the Premises, the nature of each worker’s employment
and, to the extent applicable, the New York City residency of each worker, (B)
provide access to the Premises by employees and agents of the Department (as
such term is defined in the ICIP Rules and Regulations) at all reasonable times
upon reasonable advance notice, and (C) enforce the contractual obligations of
Tenant’s construction managers, contractors and subcontractors to comply with
the DLS requirements.

45.Release of Portion(s) of the Project. Landlord, at any time and from time to
time, shall have the right to subdivide, transfer title to, or enter into a
ground lease or long‑term net lease (a "Partial Conveyance") of, or convert to a
condominium form of ownership, any portion of the Project (including, for
example, by transferring one or more of the Project's buildings and/or another
portion or portions of the Project) to another Person not in Control of,
Controlled by or under common Control with, Landlord, which such Partial
Conveyance may reduce the size of the Project.  In the event of such a Partial
Conveyance by Landlord, Landlord and Tenant agree to enter into an amendment of
this Lease in form reasonably satisfactory to Landlord and Tenant to adjust the
definitions of Real Property and Project, if necessary and in accordance with
the conditions set forth in this Section 45, to describe accurately the land and
improvements constituting the remaining portion of the Land and Project after
such Partial Conveyance; to increase Tenant's Share, if necessary to reflect the
transfer of the portion of the Land and/or the Project included in such Partial
Conveyance; and to make any other changes that may be necessary or appropriate
so that Tenant continues to be responsible for its other obligations, including
the payment of Rent, under this Lease and to enjoy its rights and privileges
under this Lease, subject to and in accordance with this Section 45.

46.Shared Lab Area

(a)General Provisions.  Notwithstanding anything to the contrary herein, Tenant
shall have a license, on a non-exclusive basis in common with other tenants and
users of the tenth (10th) floor of the

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 42

Building, to use the Shared Lab Area for the Permitted Use, in accordance with
the Rules and Regulations applicable thereto and all Legal Requirements, but
such access and use shall be subject to the terms of the Superior Instruments
(as defined in Section 27).  The Shared Lab Area contains certain equipment,
furnishings, systems, and personal property, as more particularly described on
Exhibit I (collectively, the “Shared Lab Systems”).  The license granted hereby
is personal to Tenant and shall not, except as provided in the next sentence, be
assigned or otherwise pledged or transferred, directly or indirectly.  In the
case of a Permitted Assignment, Tenant shall have no further right to use the
Shared Lab Area and the Shared Lab Systems in accordance with the terms and
conditions of this Lease; provided, however, that the following shall have the
non-exclusive license to use the Shared Lab Systems in accordance with the terms
and conditions of this Lease:  (i) a subtenant approved by Landlord in
accordance with the provisions of this Lease that subleases 50% or more of the
Premises, and (ii) an assignee permitted under a Permitted Assignment.

(b)Relocation/Modification of Shared Lab Area.  Landlord shall have the right at
any time and from time to time in the exercise of its sole and absolute
subjective discretion to reconfigure, relocate, or modify the Shared Lab Area
and to revise, expand, suspend, terminate, or discontinue any of the Shared Lab
Systems.  If the same does occur, Landlord agrees that the Shared Lab Area shall
either remain on, or be readily accessible by Tenant from, the 10th Floor of the
Building.  Landlord shall provide reasonable notice to Tenant of the relocation,
suspension, termination, or discontinuance of any Shared Lab Systems as long as
Landlord has actual knowledge of any such relocation, suspension, termination,
or discontinuance.

(c)Interference.  Tenant shall use the Shared Lab Area and the Shared Lab
Systems in a manner that will not interfere with the rights of any tenants or
occupants in the Building or users of the Shared Lab Area or the providers of
the services associated with the Shared Lab Systems.  Landlord assumes no
responsibility for enforcing Tenant’s rights or for protecting the Shared Lab
Area from any person or entity, including, but not limited to, other tenants or
occupants of the Building or users of the Shared Lab Area.

(d)Limitations.  Landlord’s sole obligation for providing the Shared Lab Systems
shall be: (A) to provide the Shared Lab Systems as is determined by Landlord in
the exercise of its sole and absolute subjective discretion, and (B) to contract
with one or more third parties to maintain the Shared Lab Systems that are
deemed by Landlord in the exercise of its sole and absolute subjective
discretion to need periodic maintenance in accordance with the manufacturer’s or
supplier’s standard guidelines or otherwise. During any period of replacement,
repair, or maintenance of the Shared Lab Systems when they are not operational
(including, but not limited to, any delays thereto due to the inability to
obtain parts or replacements), Landlord shall have no obligation to provide
Tenant with alternative, supplemental, temporary, or back-up Shared Lab
Systems.  Tenant acknowledges and agrees that, because the Shared Lab Area and
Shared Lab Systems are provided for the benefit of all tenants and users of the
tenth (10th) floor of the Building, Landlord may reduce the Shared Lab Area
and/or Shared Lab Systems and/or the resources therein from time to time in
response to a lack of usage by such tenants or obsolescence or similar reasons
and users and may increase, replace or otherwise modify the Shared Lab Area
and/or Shared Lab Systems and/or resources therein from time to time in response
to the needs of such tenants and users.  Landlord shall have no liability for
any such reduction, increase, replacement or modification of the Shared Lab Area
and/or Shared Lab Systems, and none of the foregoing shall reduce the Base Rent
payable by Tenant hereunder.  Tenant acknowledges and agrees that increases,
replacements and/or modifications of the Shared Lab Area and/or Shared Lab
Systems may result in an increase in Operating Expenses (SLA), and Tenant agrees
to pay Tenant's Share (SLA) of any such increase in accordance with Section
46(h) below.  The terms and provisions of this paragraph shall survive the
expiration or earlier termination of this Lease.

(e)No Warranties.  Landlord makes no warranties of any kind, express or implied,
with respect to the Shared Lab Area and Shared Lab Systems, and Landlord
disclaims any such warranties.  

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 43

Without limiting the foregoing, Tenant expressly acknowledges and agrees that
Landlord does not guaranty or warrant that the Shared Lab Systems will be
operational at all times, will be of sufficient capacity to accommodate Tenant’s
use thereof, will be free of Hazardous Materials, or will function or perform
adequately, and Landlord shall not be liable for any damages resulting from the
failure of the Shared Lab Systems.

(f)Other Lease Provisions.  Although the Shared Lab Area does not form a part of
the Premises, the provisions of this Lease (A) governing Tenant’s use,
operation, and enjoyment of the Premises, (B) imposing obligations on Tenant for
matters occurring in, on, within, or about the Premises or arising out of the
use or occupancy of the Premises (including, but not limited to, those
obligations relating to insurance, indemnification, Hazardous Materials
Clearance, and environmental requirements triggered by Tenant’s use of the
Shared Lab Area), and (C) limiting Landlord’s liability, shall apply with equal
force to Tenant’s use of the Shared Lab Area and the Shared Lab Systems.

(g)Termination.  If Tenant Defaults in its obligations under this Section 46,
Landlord shall have the right, in addition to any other rights and remedies
available to Landlord for a Default by Tenant, to terminate immediately Tenant’s
license to use the Shared Lab Area. The expiration or earlier termination of
this Lease shall automatically terminate the license hereby granted to Tenant to
so use the Shared Lab Area.

(h)Shared Lab Area Operating Expenses.

(i)Shared Lab Area Operating Expense Payments.  Landlord shall deliver to Tenant
an Annual Estimate of Operating Expenses (SLA) for each calendar year during the
Term, which may be revised by Landlord from time to time during such calendar
year.  During each month of the Term, on the same date that Base Rent is due,
Tenant shall pay Landlord, as Additional Rent hereunder, an amount equal to
1/12th of Tenant's Share (SLA) of the Annual Estimate of Operating Expenses
(SLA).  Payments for any fractional calendar month or any portion of a calendar
year shall be prorated based on the number of days in the respective month or
year which fall within the Term.

(ii)The term “Operating Expenses (SLA)” means all costs and expenses of
maintaining, repairing, replacing and operating the Shared Lab Area and the
Shared Lab Systems incurred or accrued each calendar year by Landlord.

(iii)Each Annual Statement shall include (a) the total and Tenant's Share (SLA)
of actual Operating Expenses (SLA) for the previous calendar year and (b) the
total of Tenant’s payments in respect of Tenant's Share (SLA) of actual
Operating Expenses (SLA) for such year.  If Tenant's Share (SLA) of actual
Operating Expenses (SLA) for such year exceeds Tenant’s payments of Tenant's
Share (SLA) of Operating Expenses (SLA) for such year, then the excess shall be
due and payable by Tenant as Rent within 30 days after delivery of such Annual
Statement to Tenant.  If Tenant's payments of Operating Expenses (SLA) for such
year exceed Tenant's Share (SLA) of actual Operating Expenses (SLA) for such
year, then Landlord shall pay the excess to Tenant within 30 days after delivery
of such Annual Statement, except that after the expiration, or earlier
termination of the Term or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.  Operating Expenses (SLA) for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.

(iv)In the event of termination or discontinuance of the Shared Lab Area in its
entirety, Tenant shall no longer be obligated to pay for Tenant's Share (SLA) of
actual Operating Expenses (SLA) for any period from and after the effective date
of such termination or discontinuance unless and until resumption of the Shared
Lab Area.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 44

 

47.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  Tenant shall furnish Landlord  with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (iv) corporate brochures and/or profiles
prepared by Tenant for prospective investors, and (v) any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.  Each such
memorandum shall include such matters as may be required by the Register of New
York County or Section 291-c of the Real Property Law of the State of New York
to be included therein so as to permit the same to be recorded.

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 45

(h)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease, taking into account provisions for notice and/or cure periods
expressly set forth herein.

(i)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

48.Landlord Consent.

(a)If, pursuant to the terms of this Lease, any consent or approval by Landlord
or Tenant is not to be unreasonably withheld or is subject to a specified
standard, then in the event of a final determination that the consent or
approval was unreasonably withheld or that such specified standard has been met
(such that the consent or approval should have been granted), the consent or
approval shall be deemed granted but the granting of the consent or approval
shall be the only remedy to the party requesting or requiring the consent or
approval.

(b)If any matter which is the subject of a request for consent or approval
hereunder by Tenant requires the consent or approval by any Superior Party under
the Superior Instruments (including, by way of example, proposed Alterations),
Tenant shall submit in writing such request (together with any plans,
specifications or other materials or documents necessary or appropriate in
connection therewith) to Landlord, and Landlord shall, provided Tenant is not
then in monetary or material non-monetary default hereunder, in each instance,
beyond the expiration of any applicable notice and/or cure period, promptly
forward such request to such of the foregoing parties from whom consent is
required and otherwise cooperate reasonably with Tenant in requesting and
seeking to obtain such required consent; and, in any such case, Landlord shall
in no event be deemed to have unreasonably withheld or delayed any such request
for consent or approval if any of the foregoing parties shall fail to respond to
such request (unless such failure is deemed to constitute consent under the
applicable Superior Instrument) or shall deny same.  If Landlord shall so
determine that any such matter requires the consent or approval of any of the
foregoing parties, Landlord shall use good faith reasonable efforts to obtain
from such parties such consent or approval (but without any obligation to pay
any fee to such party unless Tenant agrees to pay the same); provided that
Tenant shall submit to Landlord, upon Landlord’s request therefor, all plans,
specifications or other materials, information or documentation as may be
reasonably required by such parties, under the Superior Instruments in
connection with each such parties’ respective consideration of such
request.  Tenant shall pay to Landlord, within thirty (30) days after demand
therefor, as Additional Rent, all actual out-of-pocket fees, charges or other
expenses Landlord may incur arising out of any such request for consent or
approval.  In no event shall Tenant communicate (other than through Landlord)
with any Superior Party in respect of any Alterations or any other matter
pertaining to this Lease.

49.Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

50.Internet Service.  It is currently anticipated that wireless internet service
("Internet Service") will be available in the Common Areas and Open Space in the
Project.  In the event that Internet Service is so available, Tenant shall have
the right, on a non-exclusive basis in common with other tenants and users of
the Project, to use such Internet Service, subject to the further terms of this
Section 50.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 46

(a)Tenant acknowledges that Landlord is not the generator of Internet Service
and that the availability and quality of Internet Service consequently is
subject to the provision of the same to the Project by the third party
provider(s) responsible for delivering same to the Project.  Landlord shall have
no liability for the availability, capacity, quality, continuity or character of
service of Internet Service, and no abatement of Rent or other penalty shall
arise due to, nor shall Landlord have any liability due to any loss, cost,
claim, damage or expense arising from the availability, capacity, quality,
continuity or character of service of Internet Service or any interruption,
deterioration or removal of Internet Service.  Tenant acknowledges that the
capacity of Internet Service available for use by Tenant (if any) is part of the
overall capacity of Internet Service available to the Project for use on a
non-exclusive basis in common with all other tenants at the Project.  Tenant
agrees to limit Tenant's use of Internet Service to Tenant's reasonable share of
the then-existing capacity of Internet Service, and Tenant shall not use
Internet Service in a manner that interferes with any other tenant’s or user's
use of such Internet Service.

(b)By accessing or using Internet Service, Tenant accepts and agrees to comply
with all terms and conditions applicable thereto (including any modifications
and/or additions thereto provided in connection with accessing or using Internet
Service from time to time).

(c)Tenant acknowledges and agrees that all information (including, without
limitation, data files, written text, computer software, music, audio files or
other sounds, photographs, graphics, videos or other images) which Tenant may
have access to as a part of, or through Tenant's use of, Internet Service
(collectively, "Content") is the sole responsibility of the person from whom
such Content originated.  Tenant acknowledges and agrees that by using Internet
Service, Tenant may be exposed to Content that Tenant may find offensive,
indecent or objectionable, and Tenant uses the Internet Service at its own
risk.  Landlord and any third party provider(s) responsible for delivering
Internet Service to the Project reserve the right (but shall have no obligation)
to pre-screen, review, flag, filter, modify, refuse or remove any or all Content
from the Internet Service.  Landlord does not control the Content posted via the
Internet Service and, as such, does not guarantee the accuracy, integrity, or
quality of such Content.  Under no circumstances shall Landlord or any Superior
Parties be liable in any way for any Content, including, without limitation, any
errors or omissions in any Content, or for any loss or damage arising out of or
in connection with Tenant's use of the Internet Service (including, without
limitation, damages for loss of use, lost profits or loss of data or information
of any kind).

(d)Tenant is solely responsible for maintaining Tenant's account for the use of
Internet Service, and Tenant is fully responsible for all activities that occur
under Tenant's account and in connection with Tenant's use of the Internet
Service.  Tenant agrees to notify Landlord and any third party provider(s)
responsible for delivering Internet Service to the Project immediately of any
unauthorized use of Tenant's account or any other breaches of security of which
Tenant becomes aware.  Tenant is solely responsible for, and shall indemnify,
defend, and hold harmless Landlord and the Superior Parties for, any Content
created, uploaded, posted, emailed, transmitted, displayed or otherwise made
available by Tenant via the Internet Service and for any and all consequences of
Tenant's use of the Internet Service (including, without limitation, any loss or
damage suffered by Landlord or any Superior Parties arising therefrom or in
connection therewith).

(e)Tenant agrees not to use the Internet Service to:

(i)upload, post, email, transmit or otherwise make available any Content that is
unlawful, harmful, threatening, abusive, harassing, tortious, defamatory,
vulgar, obscene, libelous, invasive of another's privacy, hateful, or racially,
ethnically or otherwise objectionable under objective standards;

(ii)harm minors in any way;

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 47

(iii)impersonate any person or entity or falsely state or otherwise misrepresent
Tenant's affiliation with a person or entity;

(iv)forge headers or otherwise manipulate identifiers in order to disguise the
origin of any Content transmitted through the Internet Service;

(v)upload, post, email, transmit or otherwise make available any Content that
Tenant does not have a right to make available under any law or under
contractual or fiduciary relationships (such as inside information, proprietary
and confidential information learned or disclosed as part of employment
relationships or under nondisclosure agreements);

(vi)upload, post, email, transmit or otherwise make available any Content that
infringes any patent, trademark, trade secret, copyright or other proprietary or
intellectual property rights of any party;

(vii)upload, post, email, transmit or otherwise make available any unsolicited
or unauthorized advertising, promotional materials, "junk mail," "spam," "chain
letters," "pyramid schemes," or any other form of solicitation, except in those
areas (such as shopping) that are designated for such purpose;

(viii)upload, post, email, transmit or otherwise make available any material
that contains software viruses or any other computer code, files or programs
designed to interrupt, destroy or limit the functionality of any computer
software or hardware or telecommunications equipment;

(ix)disrupt the normal flow of dialogue, cause a screen to "scroll" faster than
other users of the Internet Services are able to type, or otherwise act in a
manner that negatively affects other users' ability to engage in real time
exchanges;

(x)interfere with or disrupt the Internet Services or servers or networks
connected to the Internet Services, or disobey any requirements, procedures,
policies or regulations of networks connected to the Internet Services,
including using any device, software or routine to bypass our robot exclusion
headers;

(xi)intentionally or unintentionally violate any applicable local, state,
national or international law, including, but not limited to, regulations
promulgated by the U.S. Securities and Exchange Commission, any rules of any
national or other securities exchange, including, without limitation, the New
York Stock Exchange, the American Stock Exchange or the NASDAQ, and any
regulations having the force of law;

(xii)provide material support or resources (or to conceal or disguise the
nature, location, source, or ownership of material support or resources) to any
organization(s) designated by the United States government as a foreign
terrorist organization pursuant to Section 219 of the Immigration and
Nationality Act;

(xiii)"stalk" or otherwise harass another; or

(xiv)collect or store personal data about other users in connection with the
prohibited conduct and activities set forth in clauses (i) through (xiii) above.

(f)Tenant acknowledges, consents to and agrees that Landlord and/or any third
party provider(s) responsible for delivering Internet Service to the Project may
access, preserve and disclose

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 48

Tenant's account information associated with the Internet Service if required to
do so by applicable Legal Requirements or in a good faith belief that such
access, preservation or disclosure is reasonably necessary to (i) comply with
legal process, (ii) comply with the directives of law enforcement officials,
(iii) enforce the provisions of this Section 50 and/or the terms and conditions
applicable to the Internet Service from time to time, (iv) respond to claims
that any Content violates the rights of third parties, (v) respond to Tenant's
requests for customer service, and/or (vi) protect the rights, property or
personal safety of Landlord, the Superior Parties, any third party provider(s)
responsible for delivering Internet Service to the Project, any users of
Internet Service, any tenants or other occupants of the Project and the public.

(g)Tenant acknowledges and agrees that the Internet Service may include security
components that permit digital materials to be protected, and that the use of
these materials is subject to such usage rules as may be set by Landlord, any
third party provider(s) responsible for delivering Internet Service to the
Project, and/or any Content provider(s).  Tenant shall not attempt to override
or circumvent any of such usage rules, and any unauthorized reproduction,
publication, further distribution or public exhibition of the materials provided
on the Internet Service, in whole or in part, is strictly prohibited.

 

 

[ Signatures on next page ]

 




 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd. - Page 49

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

ROCKET PHARMACEUTICALS, LTD.,
a Cayman Islands corporation

By:  /s/ Gaurav Shah
Name: Gaurav Shah, M.D.
Its: CEO

 

LANDLORD:

ARE-EAST RIVER SCIENCE PARK, LLC,

a Delaware limited liability company

 

By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

 

By:ARE-QRS CORP.,

a Maryland corporation,

general partner

 

 

By: /s/ Gary Dean

Name: Gary Dean

 



Its: Senior Vice President, RE Legal Affairs

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[See Attached]

 

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

PARCEL. OF LAND
BEING NEW TAX LOT 99 IN TAX BLOCK 962
IN-THE BOROUGH OF MANHATTAN
CITY OF NEW YORK
NEW YORK COUNTY, NEW YORK

All that certain plot, piece or parcel of land situate, lying and being In the
Borough of Manhattan, City, County, and Stale of Now York, being more
particularly bounded and described as follows:

LOT 99 (PARCEL 3)

BEGINNING at a point on the southerly side of former East 30th Street (60 feet
side); said point being 416.74 feel distant easterly from the corner formed by
the Intersection of the easterly side of First Avenue (100 feet wide) with the
southerly side of former East 30th Street, discontinued and closed;

Running thence easterly along southerly side of former East 30th Street,
discontinued and closed, a distance of 44.48 feet to a point;

Running thence southerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 154.73 feet to a point; said line forming an interior
angle of 90 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence easterly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 208.30 feet to a point of curvature; said line forming an
interior angle of 90 degrees 00 minutes 39 seconds with the last-mentioned
course;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100) on a curve bearing to the left with a radius of 166.00 feet and a
central angle of 00 degrees 49 minutes 52 seconds, an arc distance of 2.26 feet
to a point of tangential reverse curve; the northerly side of the radial line of
said curve forming an angle of 160 degrees 06 minutes 40 seconds with the
northerly side of the last mentioned course;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100) on a curve bearing to the right side with a radius of 1823.85 feet
and a central angle of 04 degrees 26 minutes 04 seconds, an arc distance of
142.22 feet to a point of compound curve;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100) on a curve bearing to the right with a radius of 931.43 feet and a
central angle of 03 degrees 09 minutes 25 seconds, an arc distance of 50.77 feet
to a point of reverse curve;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100), on a curve bearing to the left with a radius of 264.50 feet and a
central angle of 02 degrees 27 minutes 42 seconds, an arc distance of 11.36 feet
to a point;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100), a distance of 29.81 feet to a point; said line forming an
exterior angle of 90 degrees 00 minutes 00 seconds with a radial line of the
last-mentioned course;

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

Running thence southwesterly through lands now or formerly Bellevue Hospital
(tax Lot 100), a distance of 22.98 feet to a point; said line forming an
interior angle of 89 degrees 09 minutes 05 seconds with the last-mentioned
course;

Running thence southerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 12.82 feet to a point; said line forming an interior
angle of 255 degrees 18 minutes 20 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 12.33 feet to a point; said line forming an interior angle
of 90 degrees 01 minutes 30 seconds with the last-mentioned course;

Running thence southerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 7.95 feet to a point; said line forming an interior
angle of 269 degrees 58 minutes 12 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 174.41 feet to a point; said line forming an interior angle
of 90 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence northerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 53.17 feet to a point; said line forming an interior
angle of 90 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 100.91 feet to a point; said line forming an interior angle
of 270 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 141.75 feet to a point; said line forming an interior angle
of 179 degrees 52 minutes 00 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 49.25 feet to a point; said line forming an interior angle
of 180 degrees 08 minutes 00 seconds with the last-mentioned course;

Running thence southerly through land now or formerly of Bellevue Hospital (tax
Lot 100), a distance of 0.60 feet to a point; said line forming an interior
angle of 270 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 83.53 feet to a point; said line forming an interior angle
of 90 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence northerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 102.83 feet to a point; said line forming an interior
angle of 90 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 152.62 feet to a point on the easterly side of First Avenue;
said line forming an interior angle of 270 degrees 00 minutes 00 seconds with
the last-mentioned course;

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

Running thence northerly along with easterly side of First Avenue, a distance of
53.87 feet to a point; said line forming an interior angle of 90 degrees 00
minutes 00 seconds with the last-mentioned course;

Running thence easterly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 398.90 feet to a point of curvature, said line forming an
interior angle of 90 degrees 00 minutes 00 seconds with the last-mentioned
course;

Running thence northeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100) on a curve bearing to the left with a radius of 107.00 feet and a
central angle of 02 degrees 56 minutes 57 seconds, an arc distance of 5.51 feet
to a point, the radial line of said curve forming an exterior angle of 58
degrees 29 minutes 28 seconds with the last-mentioned course;

Running thence northeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100), a distance of 16.46 feet to a point, said line forming an
exterior angle of 90 degrees 00 minutes 00 seconds with the radial line of the
last-mentioned course;

Running thence northerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 48.42 feet to a point, said line forming an interior
angle of 233 degrees 32 minutes 31 seconds with the last-mentioned course;

Running thence easterly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 3.08 feet to a point, said line forming an interior angle of
90 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence northerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 76.00 feet to a point, said line forming an interior
angle of 270 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 2.98 feet to a point, said line forming an interior angle of
270 degrees 00 minutes 00 seconds with the last-mentioned course;

Running thence northerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 61.14 feet, said line forming an interior angle of 90
degrees 00 minutes 00 seconds with the last-mentioned course to the place and
point of beginning;

Together with the benefit of the easements set forth in that certain Temporary
and Permanent Easement Agreement made between The City of New York, New York
City Health and Hospitals Corporation and ARE-East River Science Park, LLC,
dated December 29, 2006 to be recorded in the Office of the City Register, New
York County.

THE FOLLOWING IS THE “OPTION LAND” UNDER THE GROUND LEASE, AND WILL BE INCLUDED
IN THE “LAND” IF THE OPTION UNDER THE GROUND LEASE IS EXERCISED.

A LEASE PARCEL OF LAND
BEING A PORTION OF TAX LOT 100 IN TAX BLOCK 962
IN THE BOROUGH OF MANHATTAN
CITY OF NEW YORK
NEW YORK COUNTY, NEW YORK

All that certain plot, piece or parcel of land situate, lying in tax Block 962
as laid out on the Borough President of Manhattan Borough Survey Maps Nos. 34
and 39 and laid out on the Borough President of

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

Manhattan Final Sectional Maps Nos. 44 and 45 and being a portion of tax Lot
100, Borough of Manhattan, City, County, and State of New York, being more
particularly bounded and described as follows:

PARCEL 2

BEGINNING at a point on the southerly side of former East 30th Street (60 feet
wide), discontinued and closed; said point have 461.22 feet distant from the
corner formed by the Intersection of the easterly side of First Avenue with the
southerly side of former East 30th Street (60 feet wide), discontinued and
closed;

Running thence easterly along said southerly side of former East 30th Street,
discontinued and closed, a distance of 156.64 feet to a point on the westerly
side of Franklin D. Roosevelt Drive (width varies);

Running thence southerly along the westerly side of Franklin D. Roosevelt Drive,
a distance of 0.02 feet to a point; said line forming an interior angle of 99
degrees 26 minutes 57 seconds with the last-mentioned course;

Running thence easterly along the westerly side of Franklin D. Roosevelt Drive,
a distance of 10.10 feet to a point; said line forming an interior angle of 260
degrees 33 minutes 03 seconds with the last-mentioned course;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100) on a curve bearing to the right with a radius of 24.00 feet and a
central angel of 19 degrees 03 minutes 15 seconds, an arc distance of 7.98 feet
to a point of tangent, the northerly side of the radial line of said curve
forming an angle of 40 degrees 56 minutes 00 seconds with the southerly side of
the last-mentioned course;

Running thence southeasterly through lands now or formerly Bellevue Hospital
(tax Lot 100), a distance of 42.30 feet to a point of curvature;

Running thence southerly on a curve bearing to the right with a radius of 144.00
feet and a central angle of 22 degrees 15 minutes 45 seconds, an arc distance of
55.95 feet to a point of reverse curve;

Running thence southerly through lands now or formerly Bellevue Hospital (tax
Lot 100) on a curve bearing to the left with a radius of 156.00 feet and a
central angle of 20 degrees 15 minutes 42 seconds, an arc distance of 55.17 feet
to a point;

Running thence westerly through lands now or formerly Bellevue Hospital (tax Lot
100), a distance of 206.30 feet to a point; said line forming an angle of 160
degrees 08 minutes 40 seconds on its northerly side with the northerly side of
the radial line of the last-mentioned course;

Running thence northerly through lands now or formerly Bellevue Hospital (tax
Lot 100), a distance of 154.73 feet to the place and point of Beginning; said
line forming an interior angle of 90 degrees 00 minutes 39 seconds with the
last-mentioned course,

Containing 29,680.05 square feet or 0.6787 acre.

Together with a Construction and Permanent Easement Agreement and Exhibits.

 

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT C TO LEASE

[INTENTIONALLY OMITTED]

 

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this _____ day of
_____________, 20__, between ARE-East River Science Park, LLC a Delaware limited
liability company (“Landlord”), and Rocket Pharmaceuticals, Ltd., a Cayman
Islands corporation (“Tenant”), and is attached to and made a part of that
certain Lease Agreement, dated as of March 31, 2016 (the “Lease”), by and
between Landlord and Tenant.  Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is __________ ____,
20__ and the termination date of the Base Term of the Lease shall be midnight on
__________ ____, 20__. In case of a conflict between this Acknowledgment of
Commencement Date and the Lease, this Acknowledgment of Commencement Date shall
control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

ROCKET PHARMACEUTICALS, LTD.,
a Cayman Islands corporation

By:  
Its:

 

LANDLORD:

ARE-EAST RIVER SCIENCE PARK, LLC,

a Delaware limited liability company

 

By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

 

By:ARE-QRS CORP.,

a Maryland corporation,

general partner

 

 

By:

Name:

Its:

 

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT E TO LEASE

RULES AND REGULATIONS

1.The sidewalks, entries, and driveways of the Project shall not be obstructed
by Tenant, or any Tenant Party, or used by them for any purpose other than
ingress and egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices shall be operated in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

20.Landlord reserves the right to exclude any individuals from the Project at
any time in its sole and absolute discretion.  Tenant acknowledges this right
and agrees to cooperate with Landlord, subject to applicable law, in Landlord’s
exercise of this right.

 

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT G TO LEASE

[INTENTIONALLY OMITTED]

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT H TO LEASE

[INTENTIONALLY OMITTED]

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT I TO LEASE

SHARED LAB SYSTEMS

10th Floor Science Hotel:

 

•

Built-in Laboratory Sterilizer.

•

Built-in Glassware Washers.

•

Shared Vacuum system located in 7th Floor Mechanical Room.

•

Shared compressed air system located in 7th Floor Mechanical Room.

•

Shared RO/DI water system located in 7th Floor Mechanical Room.

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT J TO LEASE

ADDITIONAL INSUREDS

The East River Science Park Condominium

Alexandria Real Estate Equities, Inc.

New York City Health and Hospitals Corporation

New York City Economic Development Corporation

New York City Industrial Development Agency

City of New York

 

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT K TO LEASE

[INTENTIONALLY OMITTED]

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT L TO LEASE

OPEN SPACE DESCRIPTION

[See Attached]

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT M TO LEASE

SUPERIOR INSTRUMENT EXCERPTS

[See Attached]

 

 

 

 

[g2018030616433011938124.jpg]

 

--------------------------------------------------------------------------------

Laboratory430 East 29th Street, NY, NY

Rocket Pharmaceuticals, Ltd.

EXHIBIT N TO LEASE

SHARED LAB AREA

[See Attached]

 

 

 

[g2018030616433011938124.jpg]

 